 

 

Exhibit 10.2

EXECUTION VERSION

 

[REDACTED] Indicates that certain information in this exhibit has been excluded
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

Mobile Virtual Network Enabler (“MVNE”) Master Services Agreement

 

This Mobile Virtual Network Enabler (“MVNE”) Master Services Agreement (this
“MSA” and, together with the recitals and any and all schedules, exhibits and
attachments hereto, and any Order Forms entered into by the Parties as of or
after the Effective Date, collectively, this “Agreement”) is made and entered
into to be effective as of August 1, 2020 (the “Effective Date”) by and between
Ting, Inc., a Delaware corporation and mobile virtual network enabler services
provider having a place of business at 96 Mowat Ave, Toronto, Ontario, M6K 3L7
(“MVNE SP”), DISH Wireless L.L.C., a Colorado corporation (“DISH”) having a
place of business at 9601 South Meridian Boulevard, Englewood, Colorado 80112
(the “Location”). DISH and MVNE SP may be referred to in this Agreement
individually as a “Party” and, collectively, as the “Parties.” Capitalized terms
used herein shall have the meanings set forth in this Agreement.

 

 

Recitals

 

WHEREAS, MVNE SP is engaged, among other things, in the business of providing
certain enabling services, Professional Services and any and all other services
pursuant to this Agreement, or any combination thereof, including the services
described in any Schedules or Order Forms (collectively, the “Services”); and

 

WHEREAS, DISH desires to obtain access to and utilize certain of the Services
provided by MVNE SP, and MVNE SP desires to provide the Services to DISH, on the
terms and subject to the conditions set forth in this Agreement; and

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, MVNE SP and DISH agree as follows:

 

 

Agreement

 

1.

DEFINITIONS.

 

 

 

1.1.

“Action” shall mean any action, suit, claim, complaint, litigation,
investigation, audit, proceeding, arbitration or other similar dispute.

 

 

1.2.

“Activations Footprint” means the geographic areas in the Territory, as defined
by postal zip code designated by the Underlying Carrier from time to time, which
are available to activate the MVNO Offerings for End Users through the Service
Transaction Gateway. DISH is responsible to ensure that the Underlying Carrier
will include all zip codes in the Activations Footprint that (i) are in areas
that are within the Territory, excluding Territory serviced by Roaming carriers;
and (ii) are within a Local Calling Area.

 

1

--------------------------------------------------------------------------------

 

 

 

1.3.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (for purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise). DISH’s Affiliates do not include
EchoStar Corporation or any of its direct or indirect wholly owned subsidiaries

 

 

1.4.

“Agreement” has the meaning set forth in the preamble.

 

 

1.5.

"Authorized Representative" means an authorized representative of a Party, which
authorized representative for DISH is an officer of DISH holding a title not
less senior than senior vice president only and for MVNE SP is an officer of
MVNE SP holding a title of not less senior than vice president.

 

 

1.6.

“Boost Subscribers” means subscribers for DISH’s Boost branded MVNO or MNO
service (or any subsequent brand name for the service currently branded as
“Boost”).

 

 

1.7.

“Business Data” mean any and all data, content and/or other consumer, prospect,
business and/or other data or information, including, without limitation,
information and data generated from DISH’s or any DISH Affiliate’s use of the
Services, and any data and information collected, created, generated, processed
and/or otherwise developed in connection with the Services (e.g., without
limitation, rates, rate plans, equipment records and usage and viewer data,
statistics, and/or other information, and customer notices, whether stripped or
scrubbed of personally identifiable information or otherwise anonymized or
de-identified, and whether obtained directly or indirectly from DISH, a DISH
Affiliate or any other third party).

 

 

1.8.

“Business Day” means any day ending at 11:59 p.m. (Eastern Time) other than a
Saturday, a Sunday or a day on which banks in the City of New York are
authorized or obligated by Law or executive order to close.

 

 

1.9.

“Change Request” has the meaning set forth in Section 2.6 of the Agreement.

 

 

1.10.

“Change Request Offer” has the meaning set forth in Section 2.6 of the
Agreement.

 

 

1.11.

“Claim” means any costs, losses, liabilities, damages, lawsuits, judgments,
claims, actions, penalties, fines and expenses (including, without limitation,
interest, penalties, reasonable attorneys’ fees and all other monies paid in the
investigation, defense or settlement of any or all of the foregoing).

 

 

1.12.

“Compliance Auditor” has the meaning set forth in Schedule I.

 

 

1.13.

“Customer Offerings” means DISH’s MVNO and MNO offerings to a Person based on
the wireless communications services that the Underlying Carrier (or DISH in the
case of MNO offerings) will provide to such Person as a service offered by DISH
or a DISH Affiliate. MVNO and MNO Offerings include Data Services, Roaming, SMS
Services, Voice Services and other wireless communication services. For the
avoidance of doubt, MVNE SP’s Services are limited to supporting those Customer
Offerings explicitly identified in this Agreement or as otherwise agreed in
writing between the parties and may not include all services supported by the
Underlying Carrier in its agreement with DISH. For further clarity, Customer
Offerings do not include pay television or video offerings including, without
limitation, digital broadcast satellite television, online streaming video
services (e.g., Sling Television) or similar services.

 

2

--------------------------------------------------------------------------------

 

 

 

1.14.

“Data Service” means the data service provided by Underlying Carrier (if any).

 

 

1.15.

“Data Center Operator” has the meaning set forth in Schedule I

 

 

1.16.

“Deliverables” means any files, works, inventions, products, processes,
apparatuses, designs, artwork, materials, creative and/or other intellectual
property of any nature whatsoever and any enhancements, modifications or
improvements thereto resulting from and/or suggested thereby, that MVNE SP or
any of MVNE SP’s employees, individually or jointly, improved, created,
invented, discovered, conceived, originated, reduced to practice or otherwise
developed for DISH or its Affiliate(s) and/or in connection with the Services
provided pursuant to this Agreement, including, without limitation, software
and/or prototypes of software.

 

 

1.17.

“Developments” Has the meaning set forth in Section 13.

 

 

1.18.

“Device” means a single unit of radio telephone equipment having a unique IMEI
(including the associated SIM Card) for use in connection with its own Number
which includes operating system and other software, which is technically and
operationally compatible with the Facilities.

 

 

1.19.

“DISH” is defined in the preamble of this Agreement.

 

 

1.20.

“DISH Competitor” means any Person and its Affiliates providing retail wireless
communications services, including, without limitation, data services, roaming,
SMS services and voice services, whether as a mobile network operator, a mobile
virtual network operator or otherwise.

 

 

1.21.

“DISH Data” means any and all information of DISH, including, without
limitation, Business Data, Subscriber Information and any and all other
Confidential Information of DISH and/or its Affiliates, regardless of the method
such information is received, collected or otherwise processed and regardless of
the form, format or medium in or on which such data and/or information is
stored.

 

 

1.22.

“DISH Indemnitees” has the meaning set forth in Section 11.1 of this Agreement.

 

 

1.23.

“DISH Materials” any (i) designs, documents, data, know-how, instructions,
information, methodologies, software, and other materials provided to MVNE SP by
DISH, including computer programs, reports, or (ii) any descriptions, details or
information regarding enhancements.

 

 

1.24.

“DISH Subscribers” means any End User who receives any Customer Offering from
DISH or its Affiliates enabled by the MVNE SP Services. For the avoidance of
doubt, DISH Subscribers include, without limitation, Boost Subscribers and Ting
Subscribers.

 

 

1.25.

“DISH User” means the respective employees, agents, representatives, and/or
consultants designated or authorized by DISH or any DISH Affiliate to use the
Services.

 

 

1.26.

“DISH Works” means any and all Intellectual Property and/or other works
developed or created by or on behalf of MVNE SP or its Affiliates for DISH or
its Affiliates pursuant to a Statement of Work and identified as being “DISH
Works” or specified as being owned by DISH in a Statement of Work. DISH Works
include any modifications to or developments for the website or mobile
application offered to or used by Boost Subscribers unless explicitly addressed
otherwise in a Statement of Work in such case the Statement of Work shall
control.

 

 

1.27.

“EDGE” means Enhanced Data rates for GSM Evolution.

 

 

1.28.

“Effective Date” means the date set forth in the beginning of this Agreement, or
if no date is set forth, then the later of the two signatures attached to this
Agreement.

 

 

1.29.

“End User” means a Person who obtains any Customer Offerings from DISH.

 

3

--------------------------------------------------------------------------------

 

 

 

1.30.

“End User Documentation” means any and all End User documentation made available
to MVNE SP and/or its Affiliates by DISH for distribution to End Users either
digitally or in hard copy format, including, without limitation, operating,
training and reference manuals relating to the use of the Customer Offerings,
and any other materials or documents and any enhancements, modifications or
upgrades thereto, made available to MVNE SP and/or its Affiliates by DISH from
time to time pursuant to this Agreement.

 

 

1.31.

“Enhancements” means any updates, upgrades, modifications, new releases and
corrective programming to the Hosted Service provided as part of Support
Services. For clarity, Enhancements do not include any custom enhancement,
modification or improvement MVNE SP provides specifically for DISH or any DISH
Affiliate as explicitly identified in a Schedule, Service Order or Statement of
Work, which shall be considered a “Deliverable”

 

 

1.32.

“Equipment” means all or any portion of the equipment, software, technology,
handsets, accessories, Devices, or other materials or equipment used by DISH in
its business operation or by End Users in their use of the MVNO Offerings.

 

 

1.33.

“Expiration Notice” has the meaning set forth in Section 12.3 of this Agreement.

 

 

1.34.

“Facilities” means the communications switching equipment and cell site
transceiver equipment, maintained, expanded, modified or replaced by the
Underlying Carrier to render service to DISH such that DISH can make Customer
Offerings available to End Users in the Territory; or (b) DISH to provide MNO
Customer Offerings to End Users

 

 

1.35.

“FCC” means the Federal Communications Commission.

 

 

1.36.

“Fees” means the fees, charges and/or other amounts expressly specified in the
Agreement or applicable Schedule(s), Order Form or Statement of Work. For the
avoidance of doubt, all Fees referenced in this Agreement are in United States
Dollars unless expressly noted otherwise

 

 

1.37.

“Force Majeure Event” has the meaning set forth in Section 18.4 of this
Agreement.

 

 

1.38.

“Fraudulent Usage” means use of the network of an Underlying Carrier in a manner
that is not permitted by the agreement between DISH and the relevant Underlying
Carrier or that is not permitted by the agreement between DISH or the relevant
DISH Affiliate and the End User.

 

 

1.39.

“Gigabyte” or “GB” means 1,073,741,824 bytes.

 

 

1.40.

“GPRS” means General Packet Radio Service.

 

 

1.41.

“GSM” means the Global System for Mobile Communications, a “time division-based”
wireless communications standard.

 

 

1.42.

“Hosted Service” means the software and services described in this Agreement,
including any Order Forms, Statements of Work, Schedules or attachments hereto
using the Ting Platform.

 

 

1.43.

“Hosted Services Documentation” means any and all documentation, including,
without limitation, operating, training and reference manuals relating to the
use of the Hosted Service by DISH Users, and any other materials or documents
and any enhancements, modifications or upgrades thereto, made available to DISH
and/or its Affiliates by Vendor from time to time pursuant to this Agreement.

 

 

1.44.

“Indemnified Party” has the meaning set forth in Section 11.5.1 of this
Agreement.

 

 

1.45.

“Indemnifying Party” has the meaning set forth in Section 11.5.1 of this
Agreement.

 

 

1.46.

“IMEI” means International Mobile Equipment Identity, the unique permanently
assigned identification number installed in each Device when it is manufactured.

 

4

--------------------------------------------------------------------------------

 

 

 

1.47.

“Intellectual Property” means all patentable and unpatentable inventions, works
of authorship or expression, computer programs, data collections and databases,
and trade secrets, products, processes, apparatuses, technology, platforms,
methodologies, techniques, ideas, concepts, designs, tools, , data,
documentation, information and know-how, each regardless of the origin, form or
media in or on which the original and/or any copy may at any time exist, and in
each case, including all rights therein or thereto anywhere in the world.

 

 

1.48.

“IP Claim” means any Claims arising from or relating to any actual or alleged
infringement or misappropriation of any Intellectual Property of a third party
(not including any DISH Affiliates) arising from or in connection with the
Services as provided by or on behalf of MVNE SP to DISH.

 

 

1.49.

“Knowledge” means the actual knowledge, after reasonable inquiry of direct
reports, of (a) the individuals listed on Schedule K with respect to MVNE SP.

 

 

1.50.

“Law” means any federal, state, local or non-U.S. law, statute or ordinance,
common law, or any rule, regulation, standard, judgment, Order, writ,
injunction, decree, arbitration award, agency requirement, license or Permit of
any Governmental Entity.

 

 

1.51.

“Licensed Data” means data, reports and other information provided to DISH
and/or its Affiliates by MVNE SP or a third party in connection with the
Services.

 

 

1.52.

“Letter of Completion” means a letter that: (a) describes the applicable
phase(s), deliverables, and/or milestones and outcomes achieved, and, as
necessary, the circumstances indicating its (or their) achievement; (b) sets
forth dates worked and the corresponding Professional Services performed; and
(c) has been duly executed by MVNE SP’s Authorized Representative designee and
submitted to DISH. 

 

 

1.53.

“Local Calling Area” means any and all geographic areas in the Territory which
include areas within a Rate Center (i) where the Underlying Carrier (or DISH in
the case of MNO offerings) actively manages Local Numbers (“Underlying Carrier
Rate Center”), and (ii) from which a local exchange carrier offers at least one
local calling plan to DISH on an Underlying Carrier Rate Center.

 

 

1.54.

“Local Number” means a Number that the Underlying Carrier provides to DISH, or
in the case of MNO offerings, a Number provided by DISH to which Number a local
exchange carrier provides at least one local calling plan from the zip code
submitted to the Underlying Carrier by MVNE SP on behalf of DISH as part of
DISH’s request to activate a Customer Offering to a SIM Card.

 

 

1.55.

“Location” has the meaning set forth in the preamble to this Agreement.

 

 

1.56.

“LTE” means Long Term Evolution mobile communication standard of format (as
defined in the applicable 3rd Generation Partnership Project or “3GPP”
standards) as the same may be modified, updated or amended from time to time.

 

 

1.57.

“MNO” or “Mobile Network Operations” means a wireless communications service
offering of DISH and/or a DISH Affiliate in which DISH and/or its relevant
Affiliate(s) relies on its own wireless network to provide wireless connectivity
for such service offering.

 

 

1.58.

“Monthly Average” means, for the relevant invoice period, the quotient
determined by dividing: (a) the sum of the number of total DISH Subscribers for
each day during the invoice period; by (b) the total number of days in the
invoice period.

 

 

1.59.

“Monthly Service Fees” shall have the meaning provided for in Schedule C.

 

5

--------------------------------------------------------------------------------

 

 

 

1.60.

“MSISDN” means the Mobile Subscriber Integrated Services Digital Network Number
uniquely identifying a SIM Card.

 

 

1.61.

“MVNE” is defined in the preamble of the Agreement.

 

 

1.62.

“MVNE SP” acronym for MVNE Service Provider and is defined in the preamble of
the Agreement and refers specifically to Ting, Inc.

 

 

1.63.

“MVNO” means a wireless communications service offering of DISH and/or a DISH
Affiliate in which DISH and/or its relevant Affiliate(s) relies on an Underlying
Carrier to provide the network for wireless connectivity for such service
offering.

 

 

1.64.

“Number” means the ten (10) digit telephone number (Numbering Plan
Area/Numbering Plan Exchange or “NPA/NXX”) assigned by Underlying Carrier to a
SIM Card used to provide access to DISH’s Customer Offerings.

 

 

1.65.

“Order Form(s)”. At any time and from time to time during the Term, additional
products and/or services may be provided by MVNE SP to DISH pursuant to an Order
Form or statement of work executed by Authorized Representatives of each of the
Parties (each referred to herein as an “Order Form”) or as otherwise specified
in this Agreement or necessary for the use of any Services described herein.
Each Order Form will be in substantially the form attached to this Agreement as
Schedule G (Sample Order Form), which Schedule G is hereby attached to and
incorporated in this Agreement by this reference in its entirety.
Notwithstanding the foregoing, in the event that DISH elects to renew or extend
any Service Term, below, then (a) MVNE SP will provide a quote to DISH for the
Services to be renewed pursuant to the terms and conditions of the applicable
Order Form; (b) following receipt of such quote, DISH will review and issue a
purchase order to MVNE SP; and (c) MVNE SP will invoice DISH for the Services in
accordance with the applicable Order Form. For clarity, any terms and/or
conditions in MVNE SP’s quote or DISH’s purchase order that are inconsistent
with the provisions of this Agreement shall be of no force or effect.

 

 

1.66.

“Party” has the meaning set forth in the preamble to this Agreement.

 

 

1.67.

“Person” means any natural person, corporation, company, partnership (general or
limited), limited liability company, trust or other.

 

 

1.68.

“Personnel” means any and all employees, agents, representatives, consultants,
contractors, subcontractors and other designees of either MVNE SP or DISH, as
applicable, and their Affiliates and/or any other person or entity under the
direct or indirect control or direction of DISH or MVNE SP or their Affiliates.

 

 

1.69.

“Platform Revenue” means all revenue or other consideration delivered by DISH or
any other Person to MVNE SP, any successor, assignee or licensee thereof, and
any of their respective Affiliates, in each case that is related, either
directly or indirectly, to the Ting Platform or such substantially similar
service; provided that, any one-time payments (e.g. non-recurring payments or
payments that are a prepayment for recurring services that would otherwise be
provided over time) in excess of One Million Dollars ($1,000,000) shall be
applied to Service Revenue on a prorated basis for the period of time over which
such payments would have otherwise been made in the absence of a one-time
payment.

 

 

1.70.

“Pre-Existing Intellectual Property” has the meaning set forth in Section 13.1
of this Agreement.

 

 

1.71.

“Primary MVNE Provider” means that MVNE SP is the primary provider to DISH of
retail billing and provisioning services for 5G retail customers of DISH’s
retail Customer Offerings.

 

6

--------------------------------------------------------------------------------

 

 

 

1.72.

“Professional Services” means implementation, training, consulting and other
services set forth in the applicable Order Form.

 

 

1.73.

“Professional Services Rates” means the hourly rates set forth in the applicable
Order Form for professional services provided at an hourly rate.

 

 

1.74.

“PTCRB” means PCS Type Certification Review Board.

 

 

1.75.

“Purchase Agreement” means that certain Asset Purchase Agreement between DISH
Wireless L.L.C. and Tucows, Inc., dated as of August 1, 2020.

 

 

1.76.

“Rate Center” means a geographic area that is used by a local exchange carrier
to set rate boundaries for billing and for issuing Numbers.

 

 

1.77.

“Records” has the meaning set forth in Section 16 of this Agreement.

 

 

1.78.

“Roaming” means the service provided to a DISH via communications switching
equipment or cell site transceiver equipment that is operated by a Person other
than Underlying Carrier (or DISH in the case of MNO offerings) or its
wholly-owned subsidiaries, and with whom Underlying Carrier or DISH, as
applicable has an agreement to provide service to Customers.

 

 

1.79.

“Services” has the meaning set forth in the recitals to this Agreement. For
clarity, all references to Services include, without limitation, the
Deliverables, Enhancements, Hosted Service, Hosted Service Documentation,
Licensed Data, Support Services, Professional Services, and the Ting Platform.

 

 

1.80.

“Service Term” has the meaning set forth in Section 12.1 of this Agreement.

 

 

1.81.

“Service Transaction Gateway” means the electronic application programming
interface between the Underlying Carrier and MVNE SP established on behalf of
DISH through which DISH may view and perform transactions related to End Users’
SIM Cards.

 

 

1.82.

“SIM Card” means Subscriber Identity Module card.

 

 

1.83.

“SLAs” has the meaning set forth in Section 2.12 of this Agreement.

 

 

1.84.

“SMS” means a short message service text message with up to 160 characters of
7-bit ASCII text or 140 bytes of data sent from (i.e., SMS-Mobile Originated or
“SMS-MO”) or to (i.e., SMS-Mobile Terminated or “SMS-MT”) an End User’s Device.

 

 

1.85.

“SMSC” means a short messaging service center operated by or for Underlying
Carrier that manages the distribution of SMSs to End Users.

 

 

1.86.

“SMS Aggregator” means a third party SMS provider that provides SMS aggregation
services on behalf of MVNE SP, the Underlying Carrier or both parties.

 

 

1.87.

“SMS Service” means the SMS service provided by Underlying Carrier (if any) as
further described in the separate agreement entered into by DISH and the
Underlying Carrier.

 

 

1.88.

“SMS Short Code” means a unique code that enables the SMSC to identify DISH as
the intended recipient of a SMS and route the SMS to Customer.

 

 

1.89.

“Specifications” means the descriptions of services, technical details of the
Services, whether provided for in the Schedules, any Order Form, or Statement of
Work agreed to by the Parties in writings executed by Authorized Representatives
of the Parties.

 

 

1.90.

“SSAE 18” has the meaning set forth in Schedule I

 

 

1.91.

“SSAE 18 Report” has the meaning set forth in Schedule I

 

7

--------------------------------------------------------------------------------

 

 

 

1.92.

“Statement of Work” means a document signed by both Parties setting for a
statement of work for feature development, integration work or other
professional services of any kind that DISH desires MVNE SP to provide pursuant
to this Agreement, which feature development, integration work or other
professional services shall be deemed Services pursuant to this Agreement.

 

 

1.93.

“Subscriber Information” means the names, addresses, email addresses, internet
protocol addresses, other identifying information and other nonpublic
information of DISH Subscribers provided to MVNE SP or its Affiliates by DISH or
its Affiliates pursuant to this Agreement or otherwise obtained by MVNE SP in
connection with its performance of the Services and includes “Customer
Proprietary Network Information” as such term is defined in Schedule I.

 

 

1.94.

“Support Services” means the maintenance, technical support and Enhancements
provided to DISH and DISH’s Affiliates in accordance with this Agreement.

 

 

1.95.

“Taxes” means all federal, state or local and all foreign taxes, including
income, gross receipts, windfall profits, value added, severance, property,
production, sales, use, duty, license, excise, franchise, employment,
withholding or similar taxes, together with any interest, additions or penalties
with respect thereto and any interest in respect of such additions or penalties.

 

 

1.96.

“Territory” or “Territories” means those parts of the United States of America
including its possessions and territories.

 

 

1.97.

“Term” has the meaning set forth in Section 12 of this Agreement.

 

 

1.98.

“Termination Effective Date” has the meaning set forth in Section 12 of this
Agreement.

 

 

1.99.

“Termination Notice” has the meaning set forth in Section 12 of this Agreement.

 

 

1.100.

“Ting Platform” means the software and technology stacks used in providing the
Services as defined within Schedule A (Scope of Services), an Order Form,
Statement of Work or Change Order, as well as any executables, objects, code,
scripts, plug-ins, application program interface(s), subroutines, programs,
applications, applets, modules, components, scripts, software development kits
or other applications or information technologies (e.g., without limitation,
cookies, beacons, tags, tokens and/or pixels), work products or other material
whether in object, source or other form (e.g., without limitation, HTML or
distributed code), and whether delivered in encrypted or unencrypted form,
provided by MVNE SP pursuant to this Agreement or otherwise required in
connection with this Agreement, or in connection with MVNE SP providing any of
the Services to DISH, including, without limitation, the specific applications
identified in any Order Form, Statement of Work or Change Order, provided that
any applications explicitly identified in any Order Form as exclusively “DISH
Works” are excluded from the definition of Ting Platform.

 

 

1.101.

“Ting Subscriber” means subscribers to DISH or to DISH’s Affiliates branded MVNO
or MNO services (or any subsequent brand name for the service that as of the day
before the Effective Date were branded as “Ting”).

 

 

1.102.

“Transition Period” has the meaning set forth in Section 12 of this Agreement.

 

  1.103. “Transition Period Notice” has the meaning set forth in Section 12 of
this Agreement.

 

 

1.104.

“Transition Services Agreement” means that certain Transition Services
Agreement, dated August 1, 2020, by and between DISH Purchasing Corporation, a
Colorado corporation, and MVNE SP.

 

 

1.105.

“Underlying Carrier” means a mobile network operator, wireless service provider,
wireless carrier, cellular company, or mobile network carrier with which DISH
has a contractual relationship and which has been disclosed to MVNE SP in
writing. At the time of execution of this Agreement, the Underlying Carrier is
T-Mobile US, Inc.

 

8

--------------------------------------------------------------------------------

 

 

 

1.106.

“Underlying Carrier Network” means the wireless network generally accessible to
MVNO subscribers (i.e., GSM, GPRS, EDGE, UMTS, HSPA+, and LTE from time to
time), including the Underlying Carrier Facilities that are operated by
Underlying Carrier, but excludes all successor networks.

 

 

1.107.

“Voice Service” means the wireless voice service provided by Underlying Carrier.

 

2.

SERVICE AND SERVICE LIMITATIONS.

 

 

2.1.

Provision of Service. Subject to the terms and conditions of this Agreement,
during the Term, MVNE SP will provide to DISH and DISH’s Affiliates in
accordance with this Agreement and any additional terms and conditions set forth
in the applicable Order Form or Statement of Work, except as otherwise agreed in
connection with the applicable Order Form or Statement of Work, to the extent
that MVNE SP provides software to DISH and/or its Affiliates, MVNE SP shall make
such software available for electronic download and/or electronic transfer by
DISH and/or its Affiliates. The provisioning of Services under this Agreement
will not have a per seat license, regardless of the number of DISH Users of the
Services.

 

 

2.2.

Services Non-Exclusive. Except as provided under Section 2, nothing in this
Agreement shall prevent MVNE SP from rendering or performing the Services, in
whole or in part, or services similar to the Services to or for itself or other
Persons without limitation.

 

 

2.3.

Development for DISH Launch. MVNE SP will provide certain customized development
services to enable and support the initial roll-out of DISH’s Customer
Offerings, consisting of MVNE SP’s consultation and delivery of services, as
detailed in the Scope of Work (“SOW”) attached hereto as Schedule A and any
exhibits thereto.

 

 

2.4.

License Grant

 

 

2.4.1.

License Grant to DISH. In accordance with the terms and conditions of this
Agreement, MVNE SP hereby grants to DISH and its Affiliates the nonexclusive,
royalty-free, worldwide rights and licenses to access and use any and all
Services (including, without limitation, to access and to use the Ting Platform,
the Hosted Service, and the Hosted Service Documentation or other Intellectual
Property embedded in, or used in the development of, such Services) solely as
needed for DISH’s and DISH’s Affiliates’ to use the Services under this
Agreement for the business purposes of DISH and its Affiliates, including,
without limitation, access to public facing portions of the Services (such as,
by way of example and not limitation, an ecommerce website) by End Users. MVNE
SP hereby acknowledges and agrees that the DISH Users are included in the
foregoing grant to access and to use the Services for DISH’s and DISH’s
Affiliates’ business purposes; provided, however, that DISH shall be responsible
for ensuring that any such use is in accordance with this Agreement. When this
Agreement is terminated or expires for any reason or no reason, all licenses
granted by MVNE SP to DISH, and the DISH Users’ rights herein, shall expire at
such time.

 

 

2.4.2.

License Grant to MVNE SP. DISH hereby grants to MVNE SP, its Affiliates and its
subcontractors the nonexclusive, royalty-free, worldwide rights and licenses to
access and use any and all DISH Data, DISH Works (including, without limitation,
any and all Licensed Data, End User Documentation or other Intellectual Property
embedded in, or used in the development of, such Services) solely as needed to
perform the Services under this Agreement. When this Agreement is terminated or
expires for any reason or no reason, all licenses granted by DISH to MVNE SP
shall expire at such time.

 

9

--------------------------------------------------------------------------------

 

 

 

2.5.

Ongoing Support Services. After the initial deployment of DISH’s MVNO services,
MVNE SP will provide ongoing services in support of DISH’s Customer Offerings in
accordance with any and all SLAs (as defined below) and other Specifications.
MVNE SP shall provide to DISH and its Affiliates any and all Hosted Service
Documentation, bug fixes, updates and any and all other changes to the Services
that MVNE SP provides to itself or its other customers without any obligation
that DISH, any of its Affiliates or any Hosted Services User satisfy any
additional term or condition whatsoever.

 

 

2.6.

Change Requests. DISH may, at any time and from time to time, by written notice
to MVNE SP, request reasonable modifications and/or additions to the Services as
provided within Schedule E, Change Request, pursuant to this Agreement (a
“Change Request”). If DISH delivers to MVNE SP a Change Request Form in
accordance with Schedule E, then MVNE SP shall review the Change Request as
promptly as possible, but in no event more than ten (10) business days following
receipt of any such Change Request, and send notice to DISH: (a) offering to
provide the requested modifications to DISH as promptly as possible; and (b)
detailing any required equitable adjustment to the Fees that will be incurred by
MVNE SP in connection with providing such requested modifications and/or
additions, if any (such notice, a “Change Request Offer”). In the event that
DISH desires to accept the terms of any Change Request Offer, then DISH may sign
such Change Request Offer, and the Services shall be modified and/or
supplemented in accordance with the Change Request Offer. If MVNE SP cannot
provide and/or develop the products and/or services necessary to deliver the
modifications set forth in any Change Request, then MVNE SP shall deliver to
DISH notice as promptly as possible, but in no event more than ten (10) business
days detailing the results of MVNE SP’s evaluation of the Change Request and the
reasons for which such modifications cannot be provided. DISH may also request
changes to the Change Request Offer and, if the Parties reach agreement to a
modified Change Request Offer, upon signature of such Change Request Offer by
both Parties, the Services shall be modified as set forth therein.

 

 

2.7.

Network Coverage and Underlying Carrier’s Systems. Customer Offerings depend on
the network coverage area provided by the Underlying Carrier and will be
available within the range of the service area of the Underlying Carrier Network
(as this area exists from time to time) in accordance with the separate
agreement that DISH has entered into with the Underlying Carrier. MVNE SP
provides no warranty regarding the Underlying Carrier’s Facilities and will not
incur any liability for any failed 911 calls. MVNE SP provides no warranty
regarding the Underlying Carrier’s Facilities and will not incur any liability
for problems with Customer Offerings except to the extent that, as between MVNE
SP and other parties that maybe responsible for such problems are caused by MVNE
SP, its Affiliates’, or its Personnel. MVNE SP will not have any responsibility
for modifications, upgrades or decommissions of operational, billing or other
support systems made by the Underlying Carrier that have a negative impact on
DISH’s use of the Services, Hosted Services Users, Customer Offerings, or End
Users due to MVNE SP’s integration with, or reliance upon, such Underlying
Carrier systems except where MVNE SP has received prior notice and failed to
take actions required under this Agreement or that MVNE SP should reasonably be
expected to take as a provider of the Services.

 

 

2.8.

Operational Changes to MVNE SP’s Systems.

 

 

2.8.1.

Material Adverse Impact. Nothing in this Agreement will prevent MVNE SP from
upgrading or changing its operational systems during the Term, provided that if
such changes would have a reasonably foreseeable material adverse impact on DISH
or the Customer Offerings enabled by the Services, MVNE SP provides DISH not
less than thirty (30) days in advance of such changes, and the Parties shall
meet and confer to determine how to implement such upgrades or modifications in
a manner that causes minimum disruption to DISH and the Customer Offerings
enabled by the Services. Except with respect to a Critical Change (as defined
below) or changes permitted in accordance with Section 11.3 (IP Claims), MVNE SP
may not implement any such changes that will have a material adverse effect on
the Services without DISH’s approval. Fees for any Services materially adversely
impacted by any such changes will be adjusted to account for the impact of such
changes, in an amount mutually agreed between the Parties.

 

10

--------------------------------------------------------------------------------

 

 

 

2.8.2.

Critical Changes. In the following instances, MVNE SP may be required to
promptly implement changes that could materially adversely impact the Services,
and may in some cases be unable to provide thirty (30) days’ prior notice of the
change (“Critical Changes”): (i) for purposes of addressing data security
issues; (ii) to address upgrades, modifications, or other changes made to
Underlying Carrier systems by Underlying Carriers; or (iii) changes made by DISH
or its Affiliates to their internal systems that interact with the Ting Platform
or Hosted Service. MVNE SP will only make Critical Changes without obtaining
DISH’s consent if failure to do so would result in severe impairment of its
ability to deliver the Services, and will only give DISH less than thirty (30)
says’ prior notice if failure to act within a shorter period would cause severe
impairment to MVNE SP’s ability to deliver the Services. If a Critical Change is
necessary, MVNE SP will give DISH as much notice as reasonably possible and will
consult with DISH in advance where it is reasonably able to do so. If MVNE SP
implements a Critical Change, unless such change is based on item (iii) of this
Section 2.8.2, or such Critical Change was implemented and has an industry-wide
impact and providers of services similar to those provided by MVNE SP under this
Agreement are similarly materially adversely impacted, DISH may notify MVNE SP
in writing within thirty (30) days of MVNE SP implementing such change that it
intends to terminate this Agreement if MVNE SP does not remedy the material
adverse impact on the Services within sixty (60) days of DISH providing written
notice of its intention to terminate the Agreement, provided that if remedying
the material adverse impact requires more than sixty (60) days to remedy despite
diligent efforts of MVNE SP to remedy such material adverse impact, MVNE SP
shall have a longer period of time reasonably required to complete such remedy
but in no event more than a total of one hundred twenty (120) days, provided
further that MVNE SP identifies in writing to DISH why remedying will take
longer than sixty (60) days to remedy and includes an estimate of how long it
will take to remedy, and that MVNE SP works diligently to complete such remedy
as soon as reasonably practicable. If MVNE SP fails to remedy such material
adverse impact on the Services in accordance with this Section 2.8.2, DISH shall
be entitled to terminate this Agreement within ninety (90) days after expiration
of the sixty (60) day period (or longer remedy period as provided above) to
remedy such material adverse effect or such longer period as permitted in this
Section 2.8 with immediate effect upon written notice to MVNE SP without
termination liability, provided that DISH will remain liable for payment of all
Fees incurred pursuant to this Agreement due through the date of actual
termination of the Agreement.

 

 

2.9.

Reliance on Access to Underlying Carrier’s Systems. Nothing in this Agreement
requires MVNE SP to provide any of the Services to DISH, its Affiliates or its
End Users solely to the extent Underlying Carrier prevents or impairs MVNE SP’s
access to the Underlying Carrier’s systems. However, if MVNE SP is prevented
from accessing or impaired in its access to the Underlying Carrier’s systems and
this impacts its provision of the Services, MVNE SP will promptly contact the
Underlying Carrier regarding the issue and, unless no action is required by MVNE
SP to restore unimpaired access, work with the Underlying Carrier to
expeditiously resolve the issue.

 

11

--------------------------------------------------------------------------------

 

 

 

2.10.

Suspension of Service. Notwithstanding anything in the Agreement to the
contrary, and without prejudice to any other rights MVNE SP may have under this
Agreement or otherwise, including MVNE SP’s rights to terminate the Agreement
and without limiting DISH’s obligation to make payments or Prepayments due under
this Agreement, MVNE SP may, without liability upon prior notice to DISH of not
less than ten (10) Business Days, suspend its provision of the portion of the
Services directly impacted by any of the following:

 

 

2.10.1.

Notification from federal or state officials or from law enforcement agencies of
fraud, abuse or other misuse of the Services by DISH or DISH Subscribers
provided that MVNE SP may provide less than ten (10) Business Days’ notice or no
notice if directed to do such by federal or state officials or from law
enforcement agencies, in which case MVNE SP will give notice as soon as
permitted by the relevant official(s) or agency;

 

 

2.10.2.

Fraudulent or unauthorized use of the Facilities, Equipment, Customer Offerings,
Services or the Underlying Carrier’s services, including Fraudulent Usage; or

 

 

2.10.3.

For failure to pay any Invoices or Fees consistent with the terms of Section 9
of this Agreement provided MVNE SP provides in addition to the ten (10) Business
Day notice provided for in this Section 2.10, thirty (30) days prior written
notice to DISH from MVNE SP’s of MVNE SP’s intent to suspend Services for
failure to pay where such notice specifically identifies the outstanding
invoices and Fees due. The ten (10) Business Day and thirty (30) day periods in
the immediately preceding sentence shall be counted consecutively and not
concurrently. In no event will MVNE SP suspend services for failure to pay
without acknowledgement in writing from DISH that notice of non-payment has been
received by DISH. Suspension of Services will not limit, waive or otherwise
affect MVNE SP’s other rights and remedies under this Agreement, in equity or at
Law.

 

 

2.10.4.

Upon resolution of the suspension causing issue, MVNE will immediately resume
the provision of Services. If an Underlying Carrier contacts MVNE SP directly
and requests that Underlying Carrier suspend the Services with respect to any
DISH Subscriber, MVNE SP may suspend the Services for the relevant DISH
Subscriber only if the request is for one or more of the reasons set forth in an
Underlying Carrier Suspension Authorization signed by DISH, in the form attached
hereto as Schedule M. With respect to any given Underlying Carrier, DISH may at
any time and from time to time replace an Underlying Carrier Suspension
Authorization with a superseding revised Underlying Carrier Suspension
Authorization, or withdraw by written notice an Underlying Carrier Suspension
Authorization. Any Underlying Carrier Suspension Authorization that is withdrawn
or superseded will have no prospective effect, and MVNE SP may not suspend
services for the reasons set forth therein without DISH’s written consent. MVNE
SP will immediately notify DISH of any request by an Underlying Carrier to
suspend or terminate any Services under this Agreement. If MVNE SP is not
authorized under an Underlying Carrier Suspension Authorization to immediately
suspend Service to any impacted DISH Subscriber, MVNE SP will work with DISH to
determine if suspension is appropriate, and any such suspension will require
DISH’s approval in its sole discretion.

 

 

2.11.

Order Forms. At any time and from time to time during the Term, additional
products and/or services may be provided by MVNE SP to DISH pursuant to an Order
Form executed by Authorized Representatives of each of the Parties (each
referred to herein as an “Order Form”) or as otherwise specified in this
Agreement or necessary for the use of any Services described herein. Each Order
Form will be in substantially the form attached to this Agreement as Schedule G,
which Schedule G is hereby attached to and incorporated in this Agreement by
this reference in its entirety. Notwithstanding the foregoing, in the event that
the Term of this Agreement is renewed or extended or DISH elects to renew or
extend any Service Term in accordance with Section 12, below, then (a) MVNE SP
will provide a quote to DISH for the Services to be renewed pursuant to the
terms and conditions of the applicable Order Form; (b) following receipt of such
quote, DISH will review and issue a purchase order to MVNE SP; and (c) MVNE SP
will invoice DISH for the Services in accordance with the applicable Order Form.
For clarity, any terms and/or conditions in the Order Form that are inconsistent
with the provisions of this Agreement shall be of no force or effect.

 

12

--------------------------------------------------------------------------------

 

 

 

2.12.

Support Services; Service Level Agreements. MVNE SP will provide the Services in
accordance with any and all service level agreements (“SLAs”) and support
obligations and requirements set forth in Schedule B.

 

 

2.13.

Product Roadmap. The Parties acknowledge and agree that each Party benefits from
open communication about the Services. DISH and MVNE SP may, subject to the
Parties’ obligations of confidentiality set forth in this Agreement, share with
one another product roadmaps that are relevant to the Parties’ future business
relationship and that will permit the Parties to take into account future needs
while planning future products and services. Upon DISH’s request, which may be
made at any time and from time to time during the Term, MVNE SP shall promptly
provide to, and discuss with, DISH and/or the DISH Affiliates MVNE SP’s one (1)
year product roadmap (which product roadmap will include, without limitation, as
much reasonable detail as available to MVNE SP related to the planned
functionality of its current and future products and services and as much detail
regarding product roadmaps and market outlooks as available to MVNE SP at such
time) applicable to the Services.

 

 

2.14.

[REDACTED]

 

 

2.15.

[REDACTED]

 

 

2.15.1.

[REDACTED]

 

 

2.15.2.

[REDACTED]

 

 

2.15.3.

[REDACTED]

 

 

2.16.

Fraudulent Usage. MVNE SP will be liable and responsible for Fraudulent Usage to
the Underlying Carrier or DISH solely to the extent that such Fraudulent Usage
results from the acts or omissions of MVNE SP. To the extent that any Fraudulent
Usage occurs other than due to the acts or omissions of MVNE SP, as between DISH
and MVNE SP, DISH shall be liable to the Underlying Carrier for any charges,
costs or liabilities with respect to such Fraudulent Usage.

 

 

3

MVNE SP RESTRICTIONS.

 

 

3.1

Solicitation of Customers. MVNE SP hereby covenants that, during the Term and
for a period of three (3) years thereafter, MVNE SP will not: (a) produce,
place, display or use any advertising or marketing material that attempts to
persuade DISH Subscribers to cancel any services provided by DISH and/or an
Affiliate of DISH; or (b) convert, target, solicit or otherwise incentivize (or
assist any other person or entity who MVNE SP actually knew or reasonably should
have known intended to convert, target, solicit or otherwise incentivize) any
DISH Subscriber to become a subscriber to the services of any competitor of DISH
Notwithstanding the foregoing, but subject to and without limitation of MVNE
SP’s rights under Section 5.4 of the Purchase Agreement, nothing in this Section
3 shall: (i) prohibit MVNE SP from soliciting, targeting, advertising to,
promoting to or marketing to any DISH Subscribers with respect to MVNE SP’s
fiber based voice, video, internet - and media-related services provided that
MVNE SP will not, and will not cause or permit anyone to, use any DISH Data for
any such purposes; and (ii) MVNE SP may not target DISH Subscribers as DISH
Subscribers for such purposes.

 

13

--------------------------------------------------------------------------------

 

 

 

3.2

Subscriber Information. MVNE SP acknowledges and agrees that Subscriber
Information as between MVNE SP and DISH with respect to the delivery of services
to DISH Subscribers is proprietary to DISH and shall be used by MVNE SP and its
Affiliates solely to provide the Services and for other purposes only as
expressly provided for in this Agreement and shall not be used for any other
purposes. MVNE SP may not, directly or indirectly: (i) use any Subscriber
Information for the direct or indirect benefit of any individual or entity other
than DISH; (ii) use any Subscriber Information for the purpose of soliciting, or
permit any others to solicit, any person or entity to subscribe to any services
similar to those offered by DISH that are enabled by the Services delivered by
MVNE SP or its Affiliates to DISH pursuant to this Agreement; (iii) promote the
sale or lease of any Device based on the use of Subscriber Information; or (iv)
disclose any Subscriber Information to any third party for any reason (or for no
reason whatsoever) without the express prior written consent of DISH, which
consent may be withheld by DISH in its sole and absolute discretion for any
reason or for no reason whatsoever; provided, however, that nothing shall
prohibit MVNE SP from disclosing Subscriber Information as required by Law.

 

 

3.3

Injunctive Relief. MVNE SP acknowledges and agrees that the breach of this
Section 3 will result in substantial and irreparable harm and injury to DISH and
its Affiliates for which monetary damages alone would be an inadequate remedy,
and that damages are difficult to accurately measure. Accordingly, MVNE SP
agrees that DISH will be entitled to obtain immediate injunctive relief, as well
as any other equitable relief allowed by the federal or state courts. The
foregoing remedy of injunctive relief is agreed to without prejudice to by MVNE
SP and DISH may exercise any other rights and remedies it may have at law, in
equity, or under contract including, without limitation, this Agreement, all of
which DISH hereby expressly reserves.

 

4

OBLIGATIONS.

 

 

4.1

Employee Screening. MVNE SP shall screen MVNE SP’s Personnel prior to causing
them to perform the Services to ensure that each of MVNE SP’s Personnel is fully
qualified to perform the Professional Services, and if required by any Laws, is
validly licensed and has obtained all requisite permits to perform such Services
for DISH.

 

 

4.2

Subcontractors; Solicitations.

 

 

4.2.1

Subcontracting. MVNE SP must obtain DISH’s prior written consent to employ
subcontractors where such subcontractors will: (i) access, use or transfer
“Customer Proprietary Network Information,” as that term is defined in 47 C.F.R.
Section 222(h)(1); (ii) access, use or transfer any DISH Subscriber Information;
or (iii) provide, operate, or manage services where the failure of such services
would disrupt DISH’s or DISH Subscriber’s use of the Services. If MVNE SP
desires to subcontract any of the Services under this Agreement to any third
party, then MVNE SP shall enter into an agreement with such third party under
terms and conditions materially similar to, and no less strict than, the terms
and conditions provided in this Agreement, or submit such subcontractor
agreement to DISH for review and approval prior to engagement of such
subcontractor. For purposes of this Section 4.2.1, the Parties acknowledge and
agree that the subcontractors identified in Schedule L are approved by DISH
consistent with this Section. MVNE SP is responsible and liable for any
subcontractor’s acts or omissions (including, without limitation, the
performance of the Services and compliance with the terms and conditions of this
Agreement) on the same basis as if such act or omission had been the act or
omission of MVNE SP.

 

14

--------------------------------------------------------------------------------

 

 

 

4.2.2

Solicitation of Employees. MVNE SP agrees not to solicit employment of any
employee of DISH or DISH’s Affiliates, or communicate in any manner with such
employees about employment opportunities with any third party, during the Term
and for a period of twelve (12) calendar months following the expiration or
earlier termination of this Agreement, without DISH’s prior written consent in
each instance.

 

 

4.3

[REDACTED]

 

 

4.4

[REDACTED]

 

 

4.5

[REDACTED]

 

 

4.6

Integration and Implementation Information. DISH will provide, or arrange to
allow MVNE SP to obtain directly, technical information necessary for the
technical interface between DISH and the Underlying Carrier to enable MVNE SP to
provide the Services. DISH provides consent to MVNE SP to engage in all
activities to allow MVNE SP to integrate and implement MVNE SP’s and DISH’s
systems to comply with all technical interface information provided by the
Underlying Carrier. DISH acknowledges and agrees that MVNE SP is constrained by
the capabilities and functionalities of the Underlying Carrier’s systems as well
as the right Underlying Carrier reserves to modify, upgrade, decommission or
engage in other acts that may have an adverse impact on MVNE SP’s ability to
provide the Services or DISH’s Customer Offerings, in whole or in part.

 

 

4.7

Customer Offering. DISH represents and warrants that it has all legal rights and
authorization to use, whether by law, equity or contract, to: (i) use any brand
names DISH intends use in connection with DISH or DISH’s Customer Offerings
(collectively, the “Approved Brands”); (ii) [REDACTED]; (iii) and to distribute
and sell DISH’s Customer Offerings through the distribution channels it directs
MVNE SP to so distribute and sell. DISH will not make any representations or
warranties to any third parties (including, without limitation, End Users) on
MVNE SP’s behalf.

 

 

4.8

Personnel.

 

 

4.8.1

Each Party is fully responsible for all acts and omissions of its Personnel and
will require that Personnel adhere to all terms and conditions of this
Agreement. Any act or omission of any Personnel of a Party that would, if such
act or omission were of such Party, constitute a breach of this Agreement will
be considered a breach of this Agreement by such Party, and will entitle the
non-breaching Party to pursue all rights and remedies against the breaching
Party and any Personnel it may have under the Agreement or under the law
including, but not limited to, indemnification by the breaching Party.

 

 

4.8.2

Each Party that has Personnel employed or contracted to perform services for the
other Party assumes full responsibility for such Personnel’s acts, daily
direction, and control. All Personnel are at the sole expense of the employing
or contracting party, and the employing or contracting Party is solely
responsible for any and all liabilities, employment benefits, and withholding
issues relating to those personnel including, but not limited to, worker’s
compensation, disability benefits, unemployment insurance, withholdings, income
taxes, and social security.

 

15

--------------------------------------------------------------------------------

 

 

 

4.9

[REDACTED]

 

5.

SERVICE AGREEMENT AND COMMUNICATIONS. Except as otherwise provided by applicable
Law (including releases or disclosures only to the extent necessary or in good
faith determined to be reasonably necessary under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended) both DISH and MVNE
SP agree:

 

 

5.1.

To submit to the other Party all press releases and other publicity or marketing
matters wherein the other Party’s names or marks are mentioned or language from
which the connection of said names or marks therewith may be inferred or
implied; and

 

5.2.

Not to publish such press releases, publicity or marketing matters without the
other Party’s prior written approval.

 

6.

REPRESENTATIONS AND WARRANTIES.

 

 

6.1.

REDACTED]

 

 

6.2.

[REDACTED]

 

 

6.3.

Mutual Representations, Warranties and Covenants. Each Party represents and
warrants to the other that: (a) it is duly organized, validly existing and in
good standing under the Laws of the state and/or country under which it is
organized; (b) it has the power and authority to enter into this Agreement and
to perform fully its obligations hereunder; (c) the execution of this Agreement
by its representative whose signature is set forth at the end of this Agreement
has been duly authorized by all necessary corporate or organizational action of
such party; and (d) the obligations created by this Agreement, insofar as they
purport to be binding on it, constitute legal, valid and binding obligations
enforceable in accordance with their terms.

 

 

6.4.

WARRANTY DISCLAIMER. EXCEPT AS SET FORTH IN THIS AGREEMENT, NEITHER PARTY NOR
ITS AFFILIATES MAKE ANY WARRANTIES, EITHER EXPRESSED OR IMPLIED, STATUTORY OR
OTHER TO THE OTHER PARTY, ITS AGENTS, OR SUBCONTRACTORS WITH RESPECT TO THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, NON-INFRINGEMENT,
TITLE, AND QUIET ENJOYMENT AND ALL WARRANTIES ARISING FROM COURSE OF DEALING,
USAGE OR TRADE PRACTICE.

 

7.

EQUIPMENT

 

 

7.1.

MVNE SP’s Equipment. MVNE SP shall use and pay for MVNE SP’s and MVNE SP’s
Personnel’s own materials, tools, equipment and administrative support services
necessary for MVNE SP to perform the Services. MVNE SP shall, to the extent
practicable, keep MVNE SP’s tools, equipment, materials, drawings and the like
separate from any DISH property, and will not remove any DISH property from the
Location without the prior written approval by an Authorized Representative of
DISH. MVNE SP is solely responsible for the safekeeping of MVNE SP’s property
stored or used at the Location.

 

 

7.2.

DISH’s Equipment. Notwithstanding anything to the contrary set forth in Section
7.1 above, any materials, tools or equipment furnished to MVNE SP by DISH in
connection with this Agreement will be deemed bailed to MVNE SP for mutual
benefit, and title thereto will at all times remain in DISH. MVNE SP agrees to
pay for all such materials, tools and equipment spoiled by MVNE SP or not
otherwise satisfactorily accounted for.

 

16

--------------------------------------------------------------------------------

 

 

 

7.3.

Devices.

 

 

7.3.1.

MVNE SP will provide compatibility verification for all Devices used for DISH
Subscribers to determine whether or not each Device can be deployed on the DISH
MVNO and/or MNO networks.

 

 

7.3.2.

Approved Devices. MVNE SP and DISH will implement a process with DISH to
authorize MVNE SP to obtain directly from the Underlying Carrier a list of
approved Devices that have been previously been tested against the Underlying
Carrier’s requirements for wholesale customers (“Approved Devices”).

 

 

7.3.3.

Authorization. MVNE SP will have no liability for DISH’s or DISH Subscribers’
Devices failure to meet industry or certification standards for compatibility or
regulatory requirements associated with DISH’s Customer Offerings, or for
Devices that do not work on the Underlying Carrier Network or do not work
properly, except to the extent caused by any act(s) or omission(s) of MVNE SP,
its Affiliates or any MVNE Personnel.

 

 

7.3.4.

SIM Card Acquisition. DISH will be solely responsible for purchasing SIM Cards,
and MVNE SP will have no liability for the purchase price of SIM Cards purchased
by DISH. MVNE SP and DISH will each test and approve an initial SIM Card profile
as provided by the SIM Card Vendor. MVNE SP will coordinate with DISH and any
Underlying Carrier to provide SIM Card vendors the necessary input file(s) for
manufacture of the SIM Cards. The SIM card vendors will be responsible for
providing MVNE SP and DISH the necessary output files for use of the SIM Cards
on the Underlying Carrier Facilities.

 

 

7.4.

Operational Reconciliation. To the extent necessary, each calendar month MVNE SP
will obtain from the Underlying Carrier or DISH will provide to MVNE SP a list
of all MSISDN and SIM Card combinations in the Underlying Carrier’s systems and
records, and for each MSISDN and SIM Card combination, (i) status (i.e., active,
suspended or deactivated), and (ii) the features provisioned (e.g., Voice
Service, SMS Service, Data Service) as of the day of reconciliation (the
“Reconciliation Report”). If DISH’s internal records and systems are not
consistent with the Underlying Carrier’s records and systems, then MVNE SP will
resolve DISH’s records and systems within fifteen (15) business days and submit
an updated Reconciliation Report either directly to the Underlying Carrier or to
DISH for DISH to submit to the Underlying Carrier. For clarification purposes,
the Reconciliation Report is for operational purposes only. Notwithstanding
anything in this section, MVNE SP assumes no liability whatsoever for any
invoices, bills or charges issued by the Underlying Carrier to DISH on the basis
of the Reconciliation Reports or any other activities it engages in on behalf of
Customer.

 

8.

GOVERNMENT REGULATION and LAWFUL INTERCEPTS.

 

 

8.1.

Compliance With Laws and Regulations. Each Party represents, warrants, and
covenants to the other Party that it will comply in all material respects with
all applicable local, state and federal laws and all applicable governmental
rules, regulations and ordinances including, but not limited to, all electronic
surveillance laws, any and all state public utility commission registrations,
Taxes and Charges, maintaining DISH Subscriber’s call detail records as required
by relevant Law and implementing rules, the Communications Act of 1934, as
amended, international long distance (i.e., “Section 214 authority”), and the
FCC implementing rules and orders (e.g., Customer Proprietary Network
Information (“CPNI”) rules, compliance programs, certifications and filings),
and that neither Party will cause the other Party to be in material violation of
any applicable laws. MVNE SP has no responsibility for ensuring that all Numbers
are assigned, used and disconnected in accordance with all applicable laws,
regulations, and industry numbering resource guidelines.

 

17

--------------------------------------------------------------------------------

 

 

 

8.2.

Subpoenas. Each Party will comply with lawful process and will cooperate in good
faith in responding to lawful process. DISH will be responsible for providing
notice or engaging in other activities consistent with its user agreements with
its End Users.

 

 

8.3.

Lawful Intercepts. Each Party agrees to cooperate with the other regarding
government requests for lawful intercepts of DISH Subscribers. MVNE SP is
authorized to act on behalf of DISH in responding to requests for lawful
intercepts with regard to DISH Subscribers. DISH understands and agrees that
lawful intercepts may have different available information in Roaming situations
and that MVNE SP’s primary responsibility will be for providing call detail
records as directed by DISH.

 

9.

FEES, PAYMENT, REPORTING, TAXES.

 

 

9.1.

Schedule of Service Rates, Charges, Fees and Other Amounts. In consideration for
the Service to be provided in this Agreement, DISH will pay MVNE SP the amounts
for Service set forth in Schedule C (Pricing Schedule) of this Agreement
[REDACTED]. Any and all Fees payable based on a monthly, quarterly or yearly
basis shall be pro-rated for any partial month, quarter or year, as applicable.
The Fees set forth in this Agreement will be the only Fees payable by DISH or
its Affiliates with respect to the Services.

 

 

9.2.

[REDACTED]

 

 

9.2.1.

[REDACTED]

 

 

9.2.2.

[REDACTED]

 

 

9.2.3.

[REDACTED].

 

 

9.3.

Disputes. If DISH elects to disputes charges appearing on an Invoice, DISH must
do so within twelve (12) months of the date of the Invoice on which the disputed
charges first appear. DISH must specifically identify in writing the invoice by
date, by invoice number, the specific charges it disputes and the reason for
disputing such charges. DISH waives its rights to dispute charges if it fails to
comply with this Section 9.3. Amounts subject to a bona fide dispute will not be
subject to late payment fees until MVNE SP completes its investigation of the
disputed charges. If the Parties are able to resolve the dispute, DISH will pay
the charges due in connection with such resolution within sixty (60) days of
such resolution. If DISH elects to continue to dispute charges after MVNE SP has
completed its investigation, DISH shall comply with this Agreement’s dispute
resolution procedures. DISH shall not be responsible for any charges invoiced
more than twelve (12) months after the close of the billing period in which the
charges were incurred.

 

 

9.4.

Payment. All payments (including prepayments) by DISH will be via an electronic
funds transfer in the format designated by MVNE SP from time to time or, at
DISH’s option, by check sent to the following address or such other address as
MVNE SP may notify DISH in writing in accordance with Section 18.3 from time to
time.

 

18

--------------------------------------------------------------------------------

 

 

 

9.5.

[REDACTED]

 

 

9.6.

[REDACTED].

 

10.

TAXES AND GOVERNMENTAL FEES

 

 

10.1.

Federal and State Taxes

 

 

10.1.1

MVNE SP shall be responsible for all taxes (including state, federal, territory
and foreign income and withholding taxes) asserted or levied on any amounts
accrued, owed or paid to MVNE SP under this Agreement.

 

 

10.1.2

Within 15 days after the Effective Date, MVNE SP shall provide DISH with an IRS
Form W-8 or W-9 or equivalent state, territory or foreign withholding
documentation, as applicable, and an employer identification or other tax
identification number, as applicable.

 

 

10.1.3

Unless MVNE SP delivers proof to DISH (satisfactory to DISH) that payments to
MVNE SP are exempt from withholding taxes, or subject to a reduced rate of
withholding, in each case, as documented on the applicable withholding
documentation, DISH may withhold, from payments payable to MVNE SP under this
Agreement, applicable withholding taxes at the highest rate under applicable tax
Law. In the event that DISH at any time, whether as a result of a change in laws
or otherwise, determines that it is required to withhold taxes, it shall provide
MVNE SP with the requisite documentation in order to permit MVNE SP to support a
claim for withholding tax credits. In no event will DISH be required to gross-up
or otherwise compensate MVNE SP for such withholdings.

 

 

10.1.4

Resale. MVNE SP acknowledges and agrees that: (a) the Services purchased by DISH
are for resale to one or more Affiliate(s) of DISH; (b) MVNE SP may not charge
or collect sales tax from DISH, provided that DISH provides MVNE SP with all
relevant documentation in support of such tax exemption as requested by MVNE SP
from time-to-time; and (c) all terms and conditions of this Agreement will be
fully enforceable by the Affiliate(s) to which DISH reallocates the Services as
if such entity were a party to this Agreement. MVNE SP acknowledges that DISH
has provided to MVNE SP resale certificates with respect to the resale of the
Services. At MVNE SP’s request on an annual basis, DISH will provide to MVNE SP
updated resale certificates. For clarity, solely with respect to the rights and
licenses provided pursuant to this Agreement, a “resale” means a transfer of
such rights and licenses (e.g., a sublicense) and not a conveyance of ownership.
For purposes of clarification, nothing in this Section 10.1.4 relieves DISH of
any obligations it has pursuant to Section 18.9 (Assignment). If for any reason
the resale certificates are invalid, DISH will be responsible for:(i) payment of
any sales or use taxes due as a result of such invalidity, together with any
fees, interest or penalties.

 

 

10.2

Federal Universal Service Support. Prior to or simultaneous with the execution
of this Agreement, DISH and/or its Affiliates agree to execute the Federal
Universal Service Fund (“FUSF”) certification attached hereto as Schedule H.
Further, DISH and/or its Affiliates agree to deliver to MVNE SP and/or its
Affiliates an updated FUSF certification within twenty (20) days of any change
in its FUSF contributor status. Provided that DISH and/or its Affiliates comply
with the FUSF contributor certification requirement in this Section 10.2, and
indicates in the certification that it contributes to the FUSF in connection
with the Services, MVNE SP and/or its Affiliates will not assess FUSF surcharges
on DISH and/or its Affiliates invoices. However, DISH and/or its Affiliates
agree that, if it fails to provide a timely and complete FUSF certifications, or
if the FUSF certifications provided are outdated, or inaccurate or have some
other defect that renders them ineffective, or if the FCC or the Universal
Service Administrative Company (“USAC”) determines that MVNE SP and/or its
Affiliates are otherwise liable for FUSF contributions based on the Services,
MVNE SP and/or its Affiliates may assess DISH and/or its Affiliates an amount
necessary to recover the amount of MVNE SP’s and/or its Affiliates FUSF
contribution that MVNE SP and/or its Affiliates owe the USAC and MVNE SP and/or
its Affiliates may also assess any resulting penalties or interest assessed by
USAC or the FCC or other federal government agencies. For purposes of
clarification, this surcharge may be assessed on DISH and/or its Affiliates to
recover amounts that MVNE SP /or its Affiliates owe to the FUSF for
contributions that MVNE SP and/or its Affiliates should have made based on the
provision of Services to DISH and/or its Affiliates for all past periods as
determined by the FCC or USAC, any and all penalties and interest, including any
imposed by other federal agencies, as well as include FUSF surcharges on a
going-forward basis based on the Services provided to DISH and/or its Affiliates
pursuant to this Agreement.

 

19

--------------------------------------------------------------------------------

 

 

 

10.3

Cooperation. The Parties agree to reasonably cooperate to minimize the
application of any taxes and fees applicable to the Services provided hereunder
to the fullest extent of the Law.

 

11

INDEMNIFICATION

 

 

11.1

MVNE SP’S Indemnification. Except for IP Claims, MVNE SP shall indemnify, defend
and hold DISH and DISH’s Affiliates, and its and their respective officers,
directors, members, managers, consultants, employees, agents and shareholders,
and its and their respective assigns, heirs, successors and legal
representatives (collectively, the “DISH Indemnitees”) harmless from and
against, any and all Claims arising out of or in connection with MVNE SP’s
provision of the Services, provided that such Claims are not brought by a DISH
Affiliate, that relate to, arise out of or are incurred in connection with: (a)
MVNE SP’s gross negligence or willful misconduct; (b) MVNE SP’s unlawful acts or
omissions (including those of MVNE SP’s Personnel); (c) MVNE SP’s acts or
omissions that directly cause DISH and/or DISH’s Affiliates to violate any
applicable Law and only if DISH and/or DISH’s Affiliates acts or omissions do
not contribute to such violation of applicable law; (d) MVNE SP’s breach of any
representation warranty or covenant of this Agreement, provided that such is
expressly provided for by this Agreement; (e) the failure of MVNE SP to comply
with, or any actual or alleged violation of, any Law; (f) any Claim brought by
MVNE SP’s Personnel; (g) Claims by an Underlying Carrier arising from the
failure of MVNE SP to comply with Section 2.10.4 or with DISH’s written
instructions to MVNE SP to suspend Services to any DISH Subscribers where an
Underlying Carrier alleges Fraudulent Usage by such DISH Subscriber(s); (h)
Claims brought by the Universal Service Administration Company against DISH for
failing to accurately calculate its FUSF liabilities directly related to DISH
Subscribers, except to the extent that: (1) DISH’s actions or omissions have
contributed to the inaccuracies of the reports provided by MVNE SP to DISH; (2)
DISH is only entitled to rely on reports specifically requested by DISH limited
to DISH Subscribers where DISH notifies MVNE SP that DISH will rely on such
reports for the purpose of calculating DISH’s FUSF contribution obligations for
DISH Subscribers; (3) DISH reasonably relied upon such reports; and (4) such
inaccuracies are unrelated to how DISH completed the relevant reporting forms or
classified DISH Subscriber revenues as USF assessable or non-assessable; or (i)
Claims brought by law enforcement agencies or any other governmental agency or
entity against DISH for its failure or delay to provide information lawfully
requested of DISH concerning DISH Subscribers due to MVNE SP failing to provide
such information that DISH reasonably requests and reasonably relied upon from
MVNE SP (unless DISH is already in possession of such information) that is
necessary to enable DISH to comply with any subpoenas, other lawful process, or
other lawful intercept Laws.

 

20

--------------------------------------------------------------------------------

 

 

 

11.2

MVNE SP’s Indemnification for IP Claims. MVNE SP shall indemnify, defend and
hold the DISH Indemnitees harmless from and against, any and all IP Claims,
provided that such IP Claims are not brought by a DISH Affiliate, provided
further however that MVNE SP shall have no obligations under this Section 11
with respect to IP Claims to the extent directly caused by:

 

 

11.2.2

any DISH Materials provided by DISH or its Affiliates to MVNE SP;

 

 

11.2.3

use of any Deliverables in combination with any materials or equipment not
supplied to DISH by MVNE SP, except (a) where the combination is required for
DISH to reasonably use the Deliverables consistent and in accordance with the
Specifications, (b) as expressly recommended for DISH’s use by MVNE SP in
writing, or (c) if accepted by MVNE SP in the applicable Order Form or Statement
of Work as recommended for DISH’s use with the Deliverables; or

 

 

11.2.4

any modifications or changes made to the Deliverables by or on behalf of any
Person other than by or on behalf of MVNE SP or MVNE SP Personnel, unless made
at the written direction or written recommendation of MVNE SP Personnel.

 

 

11.3

IP Claims. If DISH or its any of its Affiliates becomes subject to an IP Claim,
MVNE SP shall, at its option and expense, (a) procure for DISH or its Affiliates
the right to use the Services; (b) replace the Services with equivalent,
non-infringing Services; or (c) modify the Services so they become
non-infringing, provided that the Services so modified shall be substantially
equivalent to the Services in features, functionality and performance. In the
event options (a)-(c) above are unsuccessful after MVNE SP or its Affiliates
exercise their commercially reasonable efforts, then either Party may terminate
this Agreement or, at such Party’s option, the infringing Services, by written
notice to the non-terminating Party. For the avoidance of doubt, this Section
11.3 does not limit MVNE SP’s indemnification obligations under Section 11.2.

 

 

11.4

DISH’s Indemnification. DISH shall indemnify, defend and hold MVNE SP and its
Affiliates, and its and their respective officers, directors, members, managers,
consultants, employees, agents and shareholders, and its and their respective
assigns, heirs, successors and legal representatives (collectively, the “MVNE SP
Indemnitees”) harmless from and against, any and all Claims, provided that such
Claims are not brought by a MVNE SP Affiliate, that relate to, arise out of or
are incurred in connection with: (a) DISH’s gross negligence or willful
misconduct; (b) DISH’s unlawful acts or omissions (including those of DISH’s
Personnel); (c) DISH’s acts or omissions that directly cause MVNE SP and/or MVNE
SP’s Affiliates to violate any applicable Law and only if MVNE SP and/or MVNE
SP’s Affiliates acts or omissions do not contribute to such violation of
applicable Law; (d) DISH’s breach of any representation or warranty or covenant
of this Agreement, provided that such is expressly provided for by this
Agreement; (e) the failure of DISH to comply with, or any actual or alleged
violation of, any Law; (f) Claims by Underlying Carrier based on the failure of
MVNE SP to suspend Services to one of more End Users due to alleged Fraudulent
Usage by such End User(s) where MVNE SP has complied with Section 2.10.4 or acts
in compliance with instructions from DISH; (g) the failure of DISH to pay or
comply with its FUSF obligations except to the extent such failure is due to one
of the conditions identified in Section 11.1(h); or (h) Claims by End Users that
MVNE SP’s compliance with subpoenas, other lawful process, or other lawful
intercept Laws violates any agreement between such End User and DISH or its
Affiliate or DISH’s privacy policy or any other End User agreements for the
relevant Customer Offering.

 

21

--------------------------------------------------------------------------------

 

 

 

11.5

Indemnification Procedures

 

 

11.5.1

Promptly after becoming aware of any Claim with respect to which a Party has an
obligation to indemnify the other Party (an “Indemnified Claim”), the Party
seeking indemnification (the “Indemnified Party”) must give notice of the
Indemnified Claim to the other Party (the “Indemnifying Party”), accompanied by
a copy of any written documentation regarding the Indemnified Claim received by
the Indemnified Party. The Indemnifying Party shall have the right to select
counsel of the Indemnifying Party’s choice, direct the litigation and negotiate
a settlement; provided, however, that any such settlement may not impose any
obligation whatsoever on the Indemnified Party that is not wholly discharged or
dischargeable by the Indemnifying Party and may not impose any conditions or
obligations on the Indemnified Party (including, without limitation, any
admission by or on behalf of the Indemnified Party or any terms or conditions
that do or reasonably could result in any admission by or on behalf of the
Indemnified Party) other than the payment of monies that are readily measurable
for purposes of determining the monetary indemnification or reimbursement
obligations of the Indemnifying Party, unless the Indemnified Party provides the
Indemnifying Party with its prior written consent. The Indemnified Party may
participate in and observe the proceedings at its own cost and expense.

 

 

11.5.2

In the event that the Indemnifying Party: (a) fails to notify the Indemnified
Party of the Indemnifying Party’s intent to take any action within ten (10) days
following receipt of a notice of an Indemnified Claim (if such failure to notify
materially prejudices the Indemnified Party’s rights or has a material, adverse
impact on such Party’s obligations hereunder); or (b) fails to proceed in good
faith with the resolution of the Indemnified Claim, then (i) the Indemnified
Party may, with prior written notice to the Indemnifying Party and without
waiving any rights to indemnification, defend or settle the Indemnified Claim
without the prior written consent of the Indemnifying Party; and (ii) the
Indemnifying Party shall reimburse the Indemnified Party on demand for all
damages incurred by the Indemnified Party in defending or settling such
Indemnified Claim.

 

 

11.6

Exclusions.

 

 

11.6.1

Notwithstanding anything to the contrary in this Agreement, the Indemnifying
Party is not obligated to indemnify, hold harmless, or defend the Indemnified
Party against any Indemnified Claim (whether direct or indirect) to the extent
such claim or corresponding losses arise out of or result from, in whole or in
part, the Indemnified Party’s gross negligence or more culpable act or omission
(including recklessness or willful misconduct) or bad faith failure to
materially comply with any of its material obligations set forth in this
Agreement.

 

 

11.6.2

DISH covenants to MVNE SP that DISH shall not exercise any other rights it may
have under Law, this Agreement or at equity based on or arising out of any IP
Claim until such time as such IP Claim has been resolved consistent with this
Section 11. Notwithstanding the foregoing, DISH may exercise any such rights to
the extent necessary to preserve any such claims under applicable statutes of
limitation.

 

22

--------------------------------------------------------------------------------

 

 

12

TERM AND TERMINATION.

 

 

12.1

Initial Term. The term of this MSA will commence on the Effective Date and,
unless terminated sooner by either Party in accordance with the terms and
conditions of this Agreement, will expire on the four (4) year anniversary of
the Effective Date (the “Initial Term”); provided, however, that in the event
that the term of any Order Form (each, a “Service Term”) as set forth in such
Order Form, extends beyond the Initial Term and any renewal term (together, the
“Term”), then the Term will be automatically extended through the date of
expiration or sooner termination of such Order Form solely with respect to any
such Order Form(s).

 

 

12.2

Initial Term Extension. [REDACTED].

 

 

12.3

Automatic Renewal. The Term of this MSA will automatically extend from year to
year following the Initial Term unless terminated by either Party upon written
notice to the other Party no later than ninety (90) days prior to the expiration
of the Initial Term or renewal term, as applicable; provided, however, that the
automatic renewal of this MSA will not serve to extend any particular Service
Term. MVNE SP will notify DISH ninety (90) days’ prior to the expiration of any
Service Term, which notice will also state DISH’s right to renew such Order Form
in accordance with this Section 12.3 and/or the applicable Order Form (the
“Expiration Notice”). In the event that DISH elects to renew or extend any
Service Term, then the terms and conditions of such Order Form shall remain in
full force and effect without modification.

 

 

12.4

Transition Period.

 

 

12.4.1

In the event that either Party sends a written notice to the other Party
terminating this Agreement in accordance with the termination provisions set
forth in this Agreement or any applicable Order Form (a “Termination Notice”),
or MVNE SP sends the Expiration Notice, or this Agreement otherwise terminates
or expires for any reason, then, with respect to this Agreement, any applicable
Order Form or other written agreement pursuant to which DISH or a DISH Affiliate
is receiving Services, DISH may, in its sole and absolute discretion and without
prejudice to any of its rights under this Agreement, specify in such Termination
Notice or, within thirty (30) days following the date on which DISH receives any
Termination Notice or Expiration Notice from MVNE SP, specify in a written
notice responsive thereto (in either case, the “Transition Period Notice”) that
such termination will not take effect until a date specified in such Transition
Period Notice (the “Termination Effective Date”). The Termination Effective Date
will be the earlier of: (a) any Termination Effective Date specified in a
Termination Notice delivered to MVNE SP by DISH or specified in a written notice
responsive to a Termination Notice from MVNE SP; and (b) the date that is twelve
(12) calendar months following the date of the Transition Period Notice (such
period, commencing on the date of the Transition Period Notice and ending on the
Termination Effective Date, the “Transition Period”). DISH may elect, in its
sole and absolute discretion, following thirty (30) days’ prior written notice
to MVNE SP, to terminate the Transition Period earlier than Termination
Effective Date upon not less than thirty (30) days’ prior written notice. MVNE
SP shall notify DISH within thirty (30) days’ following receipt of such notice
if such termination will cause MVNE SP to incur any costs or expenses and the
amount of such costs and expenses. During the Transition Period, MVNE SP shall
continue to provide the Services for the same Fees set forth in the applicable
Order Form, pro-rated as necessary for the Transition Period, and shall provide
transition and de-conversion services that are reasonably required by DISH or
any DISH Affiliate. Any additional hourly-rate services necessary for the
transition and de-conversion will be charged at the Professional Services Rates.
MVNE SP shall provide any and all information and data, including, without
limitation, Business Data or a subset thereof to the extent that MVNE SP does
not maintain all Business Data in the ordinary course of MVNE SP’s performance
in providing the Services, to DISH or a third party designated in writing by
DISH.

 

23

--------------------------------------------------------------------------------

 

 

 

12.4.2

Notwithstanding any provisions of Section 12.4.1 to the contrary, in the event
that the Agreement is terminated due to DISH’s material breach, then (a) the
Transition Period shall not commence until DISH cures such breach or MVNE SP
agrees in writing to waive such breach by DISH, (b) to the extent that the
material breach was due to DISH’s failure to pay any charges due pursuant to
Section 9, MVNE SP shall have the discretion to require DISH to provide a
deposit or prepayment prior to performing pursuant to Section 12.4.1; and (c)
DISH’s failure to comply with this Section 12.4.2 within sixty (60) days of
receiving written notice from MVNE SP of its failure to comply with this Section
12.4.2 will result in this Agreement terminating without a Transition Period.

 

 

12.5

Termination.

 

 

12.5.1

MVNE SP Termination Rights. MVNE SP may terminate this Agreement and/or any
Order Form upon written notice to DISH: (a) if DISH breaches any material
obligation, representation, warranty or covenant in this Agreement, and such
default or breach is not cured within thirty (30) days following DISH’s receipt
of written notice of such breach from MVNE SP; (b) immediately following DISH’s
filing of a petition in bankruptcy, becoming insolvent, or seeking relief under
any Law related to its financial condition or its ability to meet its payment
obligations; or (c) immediately following any involuntary petition in bankruptcy
being filed against DISH, or any relief under any such Law being sought by any
of its creditors, unless the involuntary petition is dismissed or the relief is
denied within ninety (90) days after it has been filed or sought.

 

 

12.5.2

DISH Termination Rights. DISH may terminate this Agreement and/or any Order Form
upon written notice to MVNE SP: (a) if MVNE SP breaches any material obligation,
representation, warranty or covenant in this Agreement and such breach is not
cured within thirty (30) days following MVNE SP’s receipt of written notice of
such breach from DISH, provided that, if immediate termination is provided for
elsewhere in this Agreement, then immediate termination shall apply to such
breach, provided further that such thirty (30)-day cure period shall not apply
to any such breaches that are incapable of being cured; (b) immediately
following MVNE SP’s filing of a petition in bankruptcy, becoming insolvent, or
seeking relief under any Law related to its financial condition or its ability
to meet its payment obligations; (c) immediately following any involuntary
petition in bankruptcy being filed against MVNE SP, or any relief under any such
Law being sought by any of its creditors, unless the involuntary petition is
dismissed or the relief is denied within ninety (90) days after it has been
filed or sought; or (d) in accordance with any other termination right set forth
in the applicable Order Form. For the avoidance of doubt, DISH shall pay all
undisputed invoices for Services that are performed and accepted prior to the
effective date of any termination in accordance with this Agreement, including,
without limitation, any applicable Order Form. Following the expiration or
earlier termination of this Agreement for any reason or no reason at all, all
further rights and obligations of the Parties will cease, except that (i) the
Parties will not be relieved of any specific obligations under this Agreement
that expressly survive or are to be performed after the expiration or earlier
termination of this Agreement and (ii) MVNE SP shall provide DISH a prorated
refund of amounts paid for any Services not yet received by the date of
termination.

 

24

--------------------------------------------------------------------------------

 

 

 

12.6

Termination for Cause. Either Party may terminate this Agreement for cause
immediately upon notice to the other party if the other Party attempts to assign
this Agreement in violation of Section 18.9 (Assignment).

 

 

12.7

Termination Upon Mutual Agreement. The Parties may agree by mutual
written agreement to terminate this Agreement.

 

 

12.8

Survival of Obligations. [REDACTED]. Termination or expiration of this Agreement
will not release either party from any liability that has already accrued to the
other party at the time of termination or expiration or that thereafter may
accrue with respect to any act or omission prior to termination or expiration,
or from any obligation that is stated in this Agreement to survive termination
or expiration.

 

13

INTELLECTUAL PROPERTY RIGHTS.

 

 

13.1

As between the Parties, each Party owns and shall retain any and all right,
title and interest (including, without limitation, all copyright, patent,
trademark, service mark, trade secret and/or other Intellectual Property rights)
of such Party and/or its Affiliates in and to any: (a) Intellectual Property
owned by such Party and/or its Affiliates prior to the Effective Date
(collectively, the “Pre-Existing Intellectual Property”); and (b) except for any
and all DISH Works and DISH Materials, any and all: (i) derivative works
enhancements, modifications, additions or improvements to such Pre-Existing
Intellectual Property (including, without limitation, any and all updates,
changes, customizations, fixes, releases, versions and derivative works thereof)
following the Effective Date; and (ii) other Intellectual Property developed
following the Effective Date that, with respect to each of clauses (i) and (ii),
is or are developed independently following the Effective Date by or on behalf
of such Party and/or its Affiliates (clauses (i) and (ii), together, the
“Developments”). For clarity, vis-à-vis the Parties, subject to the licenses
granted to MVNE SP pursuant to Section 2.4 above, any and all Pre-Existing
Intellectual Property of DISH and any DISH Affiliate (including, without
limitation, DISH Data, DISH Materials, and/or any content, data or scripts
provided by DISH for inclusion in any Service) is, and shall remain, the sole
and exclusive property of DISH or such DISH Affiliate, as applicable, and,
subject to the rights and licenses granted to DISH pursuant to Section 2.4
above, any and all Pre-Existing Intellectual Property of MVNE SP and any MVNE SP
Affiliate (including, without limitation, the Hosted Service and the Ting
Platform), is and shall remain the sole and exclusive property of MVNE SP or
such MVNE SP Affiliate, as applicable. Notwithstanding this Section 13.1 or any
other provision in this Agreement to the contrary, (i) all Intellectual Property
Rights in and to DISH Works and DISH Materials shall exclusively remain the sole
and exclusive property of DISH or its Affiliate as applicable; and (ii) all
Intellectual Property Rights in and to the Hosted Services, and the Ting
Platform (excluding any DISH Works or DISH Materials incorporated therein) shall
remain the sole and exclusive property of MVNE SP or its Affiliate as
applicable.

 

 

13.2

Each Party hereby assigns the other Party all right, title and interest in and
to any Developments to the other Party’s Pre-Existing Intellectual Property, and
agrees to execute and to cause its Affiliates to execute all such further
instruments and documents and to take all such further action as the other Party
may reasonably require in order to effectuate the terms and purposes of this
Agreement. MVNE SP hereby assigns to DISH all right, title and interest in and
to DISH Works and DISH Data, and agrees to execute and to cause its Affiliates
to execute all such further instruments and documents and to take all such
further action as DISH may reasonably require in order to effectuate the terms
and purposes of this Agreement. DISH hereby assigns to MVNE SP all right, title
and interest in and to the Hosted Service and the Ting Platform, and agrees to
execute and to cause its Affiliates to execute all such further instruments and
documents and to take all such further action as MVNE SP may reasonably require
in order to effectuate the terms and purposes of this Agreement.

 

25

--------------------------------------------------------------------------------

 

 

 

13.3

Each Party (“Licensor”), for itself and on behalf of its Affiliates, hereby
grants to the other Party (“Licensee”) a worldwide, royalty-free, irrevocable,
perpetual, non-exclusive, sublicensable (solely to Licensee’s Affiliates or in
connection with the operation of the Licensee’s and its Affiliates' businesses),
transferable (solely in connection with a sale of all or substantially all of
the assets or business to which such license relates) license to use, modify,
create derivative works of and otherwise exploit any derivative works,
additions, modifications, improvements or enhancements created or developed by
or on behalf of Licensee or its Affiliates to any Pre-Existing Intellectual
Property of Licensor with respect to any Deliverable as reasonably described in
or consistent with a Statement of Work.

 

14

CONFIDENTIALITY.

 

 

14.1      Confidential Information. “Confidential Information” of a Party means
all information of or relating to either Party or such Party’s Affiliate(s)
(whether of a business, technical or other nature) that the other party knows or
reasonably should know to be confidential or proprietary. Without limiting the
generality of the foregoing, Confidential Information includes all information
not generally known to the public that relates to the business, technology,
finances, budgets, projections, proposals, practices of either Party or its
Affiliates, including without limitation the terms of this Agreement, and all
information relating to either Party’s or its Affiliate’s business plans and
proposals, marketing plans and proposals, technical plans and proposals,
research and development, and pricing plans, and the relationship between the
Parties, including its existence. All Confidential Information of a Party will
be considered trade secrets of that Party or its relevant Affiliate and will be
entitled to all protections given by law to trade secrets. Any and all media
(whether written, film, tape, optical, magnetic, opto-magnetic or otherwise)
embodying any of the information described above are also Confidential
Information. Confidential Information does not include information that: (a) was
in or entered the public domain through no fault of the receiving party; (b) the
receiving party can show, by written evidence, was rightfully in the receiving
Party’s possession without any obligation of confidentiality prior to receipt
thereof from the disclosing party; (c) is disclosed to receiving Party by a
third party legally entitled to make the disclosure without breach of any
obligation of confidentiality; (d) is required to be disclosed by applicable
laws or regulations (but only to the extent required to be disclosed); or (e) is
independently developed by the receiving Party without reference to or use of
any Confidential Information of the other Party.

 

 

14.2       Non-Disclosure of Confidential Information. During the Term and at
all times thereafter, both Parties including their affiliates and subsidiaries,
as well as their respective employees and contractors may not directly or
indirectly (a) disclose to any Person any Confidential Information of the other
party or in any other way publicly or privately disseminate the Confidential
Information (except as may be required by either Party to satisfy reporting
obligations to a government or regulatory agency); or (b) assist, authorize or
encourage anyone else to use, disclose, or disseminate any Confidential
Information of the other Party. The Parties will: (i) hold all Confidential
Information in confidence using the same degree of care that the Party uses to
protect its own confidential and proprietary information (but in no event less
than reasonable care); (ii) use the Confidential Information only for the
purpose of performing obligations under this Agreement; (iii) reproduce any
Confidential Information only to the extent necessary to perform its
obligations; (iv) restrict disclosure of and access to the Confidential
Information only to those employees and contractors who are directly concerned
with, and who agree to maintain the confidentiality of, the Confidential
Information; and (v) take all precautions necessary and appropriate to guard the
confidentiality of the Confidential Information, in the same, but no less than
reasonable manner in which the disclosing Party safeguards its own Confidential
Information. Each Party is responsible for ensuring compliance with this Section
14.2 by all of its employees and contractors.

 

26

--------------------------------------------------------------------------------

 

 

 

14.3      Required Disclosures. Notwithstanding anything to the contrary herein,
each Party receiving Confidential Information and its Affiliates may disclose
Confidential Information to third parties or contractors of the receiving Party
or its Affiliates; provided, that all such Persons have been informed of the
confidential nature of the information and directed to keep such information
confidential and are subject to binding obligations of confidentiality with
respect to such information; provided, further, that any disclosure pursuant to
this Section 14.3 shall be made only subject to such procedures the receiving
Party determines in good faith are reasonable and appropriate in the
circumstances, taking into account the need to maintain the confidentiality of
such information.

 

 

14.4      Return of Records. No later than thirty (30) days after the
termination of this Agreement, both Parties will promptly return or destroy all
Confidential Information in its (or its employees’ or contractors’) possession
or control (including all originals and copies of all or any portion of any
Confidential Information), provided that each Party and its Affiliates may
retain Confidential Information in backups, archives, and disaster recovery
systems until such Confidential Information is deleted in the ordinary course,
provided that the Party retaining any such Confidential Information shall remain
subject to all obligations set forth in this Article 14 until such Confidential
Information is fully and permanently deleted. Either Party may direct the other
Party as to its election of return or destroy such Party’s Confidential
Information. Each Party shall inform the other Party in writing of its election
to have the other Party return or destroy such Party’s Confidential Information.
Should a Party fail to notify the other Party of its election within thirty (30)
days of termination of this Agreement, then such Confidential Information of the
other Party shall be destroyed. An officer of the Party destroying such
Confidential Information shall certify in writing to the other Party that it has
complied with its obligations pursuant to this Section 14.4.

 

 

14.5       Injunctive Relief. Each Party acknowledges and agrees that the breach
of such Party’s obligations under this Section 14 will result in substantial and
irreparable harm and injury to the other Party and/or such Party’s Affiliates
for which monetary damages alone would be an inadequate remedy, and that damages
are difficult to accurately measure. Accordingly, each Party agrees that the
other Party will be entitled to obtain immediate injunctive relief, as well as
any other equitable relief allowed by the federal or state courts. The foregoing
remedy of injunctive relief is agreed to without prejudice to such Party to
exercise any other rights and remedies it may have at law, in equity, or under
contract including, without limitation, this Agreement, all of which each Party
hereby expressly reserves.

 

15

LIMITATION OF LIABILITY.

 

 

15.1

EXCEPT FOR LIABILITIES ARISING FROM A BREACH OF A PARTY’S OBLIGATIONS OF
CONFIDENTIALITY, OR LIABILITY FOR INDEMNIFICATION, IN NO EVENT WILL EITHER PARTY
OR ANY AFFILIATE OF EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY EXEMPLARY,
SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR ENHANCED DAMAGES OR OTHER
INDIRECT DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY PAYMENT FOR LOST BUSINESS,
FUTURE PROFITS, LOSS OF GOODWILL, REIMBURSEMENT FOR EXPENDITURES OR INVESTMENTS
MADE OR COMMITMENTS ENTERED INTO, TERMINATION OF EMPLOYEES OR EMPLOYEES
SALARIES, OVERHEAD OR FACILITIES INCURRED OR ACQUIRED BASED UPON THE BUSINESS
DERIVED OR ANTICIPATED UNDER THIS AGREEMENT), ARISING OUT OF, OR RELATING TO,
AND/OR IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF (A) WHETHER SUCH DAMAGES
WERE FORESEEABLE, (B) WHETHER OR NOT A PARTY WAS ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT OR OTHERWISE)
UPON WHICH THE CLAIM IS BASED, AND (D) WHETHER SUCH CLAIMS ARE BASED ON
TERMINATION, PROTECTION, NON-RENEWAL OR SIMILAR LAWS.

 

27

--------------------------------------------------------------------------------

 

 

 

15.2

[REDACTED].

 

 

15.3

[REDACTED]

 

 

15.4

THE LIMITATIONS AND EXCLUSIONS SET FORTH IN THIS SECTION 15 SHALL NOT APPLY TO
DAMAGES OR LIABILITIES ARISING FROM THE GROSSLY NEGLIGENT ACTS OR OMISSION OR
WILLFUL MISCONDUCT OF EITHER PARTY IN PERFORMING ITS OBLIGATIONS UNDER THIS
AGREEMENT OR A PARTY’S OBLIGATION TO PAY PURSUANT TO SECTION 18.17 (ATTORNEY’S
FEES AND COSTS) OF THIS AGREEMENT.

 

 

15.5

THE LIMITATION OF LIABILITY PROVISIONS SET FORTH IN THIS SECTION 15 SHALL APPLY
EVEN IF THE NON-BREACHING PARTY’S REMEDIES UNDER THIS AGREEMENT FAIL OF THEIR
ESSENTIAL PURPOSE. EACH PARTY ACKNOWLEDGES AND AGREES THAT THE PARTIES ENTERED
INTO THIS AGREEMENT IN RELIANCE UPON THE LIMITATIONS OF LIABILITIES SET FORTH IN
THIS SECTION 15, THAT THE SAME REFLECT AN ALLOCATION OF RISK BETWEEN THE PARTIES
(INCLUDING THE RISK THAT A CONTRACT REMEDY MAY FAIL OF ITS ESSENTIAL PURPOSE AND
CAUSE CONSEQUENTIAL LOSS), AND THAT THE SAME FORM AN ESSENTIAL BASIS OF THE
BARGAIN BETWEEN THE PARTIES.

 

 

15.6

[REDACTED]

 

16

RECORDS. MVNE SP shall maintain complete and accurate books and records of MVNE
SP’s performance or failure to perform under this Agreement and any payments,
charges or other amounts paid or to be paid to either Party pursuant to this
Agreement (collectively, the “Records”). During the Term, DISH may request and
MVNE SP shall provide to DISH copies of the Records. Such Records shall be
deemed MVNE SP’s Confidential Information subject to Section 14
(Confidentiality). In the event the Records reveal that MVNE SP has overcharged
or under credited DISH (including, without limitation, MVNE SP’s failure to
apply applicable credits to the fees as prescribed under this Agreement), then,
within thirty (30) days following DISH’s delivery of notice of such overcharge
or under credit, MVNE SP shall issue an invoice credit to DISH in an amount
equal to the sum of the amount of any such overcharge or under credit (or the
amount due as a refund for any and all applicable credits). If any credits or
portions thereof are not fully used as of the date of any termination or
expiration of this Agreement for any reason or no reason, MVNE SP shall pay such
unused amounts no later than sixty (60) days following such termination or
expiration. Such payment obligation shall survive any termination or expiration
of this Agreement.

    17 Information Security. At all times during the Term, MVNE SP will comply
with the material requirements of Schedule I (Information Security
Requirements). 

 

18

GENERAL PROVISIONS.

 

  18.1 Governing law and venue; waiver of jury trial; specific performance.
Subject to the Dispute Escalation procedures set forth in Section 18.14 (Dispute
Escalation), this Agreement, and all Actions (whether in contract, tort or
statute) that may be based upon, arise out of or relate to this Agreement, or
the negotiation, execution or performance of this Agreement (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement), shall be governed by, and enforced in accordance
with, the Laws of the State of New York, including its statutes of limitations,
without giving effect to any borrowing statute or applicable principles of
conflicts of law to the extent that the application of the laws (including
statutes of limitation) of another jurisdiction (whether of the State of New
York or any other jurisdiction) would be required thereby. The Parties
acknowledge that the respective rights and obligations of each Party as set
forth in the Agreement are based on law and the regulatory environment as it
exists as of the Effective Date. If any legislative body, regulatory or judicial
order, rule, regulation, arbitration or dispute resolution or other legal or
regulatory action materially affects the provisions of this Agreement, then
either Party may, by providing written notice to the other party, require that
the affected provisions of the Agreement be renegotiated in good faith.  

 

28

--------------------------------------------------------------------------------

 

 

 

18.2

Headings and Interpretation. Headings of sections of this Agreement are included
for convenience only and may not be used to define, limit, extend or interpret
the terms of this Agreement. Each capitalized term applies equally to both the
singular and plural forms thereof. The Parties acknowledge and agree that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party will not be employed in the interpretation
of this Agreement or any exhibits to this Agreement. No course of dealing,
course of performance or usage of trade may be considered in the interpretation
or enforcement of this Agreement. The Parties waive any right they may have to
introduce evidence of any such course of dealing, course of performance or usage
of trade. The term “day” when used in this Agreement, unless specified as a
business day, means calendar day. For the purposes of this Agreement, a
“business day” means a weekday (other than a Saturday or a Sunday) excluding any
national (U.S.) holiday.

 

 

18.3

Notices. All notices and other communications under this Agreement will be given
in writing (email sufficient) and be deemed to have been duly given and
effective:

 

 

18.3.1

Upon receipt if delivered in person, or via email;

 

 

18.3.2

1 day after deposit prepaid with a national overnight express delivery service;
or

 

 

18.3.3

3 days after deposit in the United States mail.

 

 

18.3.4

Either party may change the following contact information upon written notice to
the other party.

 

 

18.3.5

Notices are to be delivered or transmitted to:

 

29

--------------------------------------------------------------------------------

 

 

 

If to be given to MVNE SP:

If to be given to DISH:

 

Ting, Inc.

DISH Wireless L.L.C.

 

Attn: Chief Executive Officer

 

If by nationally recognized courier service:

Attn: Chief Information Officer 

 

If by nationally recognized courier service:

 

96 Mowat Ave.
Toronto, ON Canada M6K 3M1

9601 South Meridian Blvd.

Englewood, Colorado 80112

 

If by first-class certified mail:

P.O. Box 6655

Englewood, Colorado 80155

         

If by facsimile:

Fax #: (303) 723-2050

       

Cc: Davinder Singh,

Chief Financial Officer

 

If by nationally-recognized courier service:

Same address as noted above for DISH

nationally-recognized courier delivery

 

with a copy by email to: legal@tucows.com

Cc: Office of the General Counsel 

DISH Wireless L.L.C.

 

If by nationally-recognized courier service:

Same address as noted above for DISH

nationally-recognized courier delivery

 

If by first-class certified mail:

Same address as noted above for DISH first-

class certified mail delivery

 

If by facsimile:

   

Fax #: (303) 723-2050

 

 

 

18.4

Policy Types and Coverage.

 

 

18.4.1

MVNE SP shall, at all times during the Term and at MVNE SP’s sole cost and
expense, maintain the following insurance policies: (a) commercial general
liability insurance covering bodily injury, property damage, personal and
advertising injury liability and contractual liability, with limits of not less
than one million and 00/100 dollars ($1,000,000.00) for any one (1) occurrence
and two million and 00/100 dollars ($2,000,000.00) annual aggregate, naming
“DISH Purchasing Corporation and its parent companies, subsidiaries and
affiliates” as additional insureds; (b) workers’ compensation insurance, with
limits of not less than the greater of (i) one million and 00/100 dollars
($1,000,000.00) and (ii) the minimum amount required by Law; (c) umbrella/excess
liability insurance with limits of not less than five million and 00/100 dollars
($5,000,000.00) per occurrence and five million and 00/100 dollars
($5,000,000.00) annual aggregate in excess of the commercial general liability
and business auto liability insurance, naming “DISH Purchasing Corporation and
its parent companies, subsidiaries and affiliates” as additional insureds) “All
Risk” property insurance covering not less than one hundred percent (100%) of
the replacement value of MVNE SP’s personal property; (d) cyber-liability
insurance covering acts, errors and/or omissions arising out of Services
performed under this Agreement, with limits of not less than five million and
00/100 dollars ($5,000,000.00) per occurrence and five million and 00/100
dollars ($5,000,000.00) annual aggregate; and (e) professional liability
insurance covering acts, errors or omissions arising out of Services performed
under this Agreement, with limits of not less than three million and 00/100
dollars ($3,000,000.00) per occurrence and five million and 00/100 dollars
($5,000,000.00) annual aggregate. 

 

30

--------------------------------------------------------------------------------

 

 

 

18.4.2

Other Policy Terms. Each insurance policy described in this Section 18.3.7 must:
(a) provide that the proceeds of the insurance policy are payable to DISH; (b)
be maintained with an insurer with an A.M. Best Company, Inc. rating of at least
A-, Financial Class Size VII; (c) provide it cannot be cancelled or modified
without thirty (30) days’ advance written notice to DISH; (d) be primary and
noncontributory to any insurance maintained by DISH; (e) contain a waiver of
subrogation against DISH and DISH’s Affiliates; and (f) have an extended
reporting period or “tail” of not less than two (2) years following the
expiration or sooner termination of this Agreement if such insurance policy is a
“claims-made” insurance policy.

 

 

18.4.3

Certificates; No Waiver. Immediately upon DISH’s request, MVNE SP shall deliver
to DISH original certificates of insurance evidencing the insurance policies
required by Section 18.3.7 of this Agreement. For the avoidance of doubt, this
Section 18.3.8 does not waive, modify or otherwise alter MVNE SP’s obligations
pursuant to any other provision of this Agreement.

 

 

18.5

Force Majeure.

 

 

18.5.1

The obligations of DISH or its Affiliates or MVNE SP or its Affiliates under
this Agreement will be suspended to the extent that such Party is wholly or
partially precluded from complying with its obligations under this Agreement by
force majeure. Force majeure includes, but is not restricted to, Acts of God,
fire, storm, flood, earthquake, explosion, accident, act of the public enemy,
war, rebellion, insurrection, sabotage, outbreak, epidemic, public health
emergency, quarantine restriction, labor dispute, labor shortage, transportation
embargo or failure, or any other event or circumstance beyond such Party’s
control. If any force majeure limits MVNE SP or its Affiliates ability to
deliver goods or Services to DISH or its Affiliates, MVNE or its Affiliates may
make partial deliveries to DISH or its Affiliates in proportions that are
reasonable under the circumstances.

 

 

18.5.2

In addition to, and without limiting, the foregoing, each Party expressly
acknowledges and agrees that it was and will not be possible for MVNE SP or its
Affiliates to foresee all the consequences that the existence and spread of the
SARS-CoV-2 virus (the “Pandemic”) may have or cause, including without
limitation, the actions or recommendations by authorities. Consequently, each
Party acknowledges that: (i) the other Party’s obligations and ability to
perform under this Agreement may be affected thereby; and (ii) challenges and/or
disruptions to performance may occur. The Parties agree that they will work
together in good faith to agree on possible adjustments to the performance and
delivery of the Services with a view toward securing as little disturbance or
interruption to each Party’s performance under this Agreement as is reasonably
practical; provided that neither Party shall be excused from timely and proper
performance of its obligations under this Agreement arising from a failure to
adequately plan for or mitigate the consequences or impact of the Pandemic.

 

 

18.6

No Other Agreements.

 

 

18.6.1

Each Party represents and warrants to the other Party that the execution and
performance of this Agreement does not and will not violate any other contract
or obligation to which the Party making such representation and warranty is a
party. Neither Party will disclose to the other Party, or use or induce such
other Party to use, any proprietary information or trade secrets of any other
person, association or entity. This Agreement constitutes the entire agreement
and understanding between MVNE SP and DISH with respect to the Services and
supersede all offers, negotiations and other agreements concerning the Services.
Neither party is relying on any oral or written representations or warranties
from the other party, including, but not limited to, any representation or
warranty as to the nature of competition or the results or effect of any
advertising. No course of dealing, course of performance, or usage of trade may
be invoked by either party to modify or supplement in any way the terms and
conditions of this Agreement.

 

31

--------------------------------------------------------------------------------

 

 

 

18.6.2

Except as set forth in this Agreement, any amendments to this Agreement must be
in writing and signed by Authorized Representatives of DISH and MVNE SP.

 

 

18.7

Relationship, Authority and Representations. Nothing in this Agreement creates
or will be construed or implied to create a relationship of partners, agency,
joint venture, or employer and employee. Neither Party is not authorized to act
as an agent for or legal representative of the other Party, and does not have
authority to assume or create any obligation on behalf of, in the name of, or
that will be binding upon such other Party.

 

 

18.8

Remedies Cumulative. Subject to Section 11.6.2, the rights and remedies
expressly provided in this Agreement are cumulative and not exclusive of any
rights or remedies that a Party would otherwise have.

 

 

18.9

Successor Interests and Assignment. This Agreement is binding upon the heirs,
legal representatives, successors and assigns of DISH and MVNE SP.

 

 

18.10

Assignment. Neither Party may assign, license, sublicense or otherwise transfer
any of its rights or obligations under this Agreement without the other Party’s
prior written consent. Any assignment or transfer in violation of the foregoing
shall be null and void ab initio. Notwithstanding the foregoing, either Party
may, without consent or approval by the other Party: (i) assign this Agreement,
in whole or in part and the rights and obligations thereunder to any Affiliate
of such Party; provided, that with respect to the assigning Party, such
Affiliate must be incorporated or formed within the Territory, have a financial
position that is equal to or better than the assigning Party and have the
technical expertise and experience to perform such Party’s obligations
hereunder, or (ii) assign this Agreement, in whole or in part, to any successor
entity to such Party, whether as a result of merger, sale of substantially all
of a Party’s assets or by operation of Law; provided, that with respect to the
assigning Party, such successor entity must be incorporated or formed within the
Territory, have a financial position that is equal to or better than the
assigning Party and have the technical expertise and experience to perform the
assigning Party’s obligations hereunder.

 

 

18.11

[REDACTED]:

 

 

18.11.1

   [REDACTED]

 

 

18.11.2

.  [REDACTED]

 

 

18.11.3

   [REDACTED]

 

 

18.11.3.1

  [REDACTED]

 

32

--------------------------------------------------------------------------------

 

 

 

18.11.3.2

  [REDACTED]

 

 

18.11.3.3

  [REDACTED]

 

 

18.11.3.4

  [REDACTED]

 

 

18.12

          Further Assurances. Each party shall, and shall cause their respective
Affiliates to, upon the reasonable request, and at the sole cost and expense, of
the other party, promptly execute such documents and take such further actions
as may be necessary to give full effect to the terms of this Agreement.

 

 

18.13

          Severability. If any provision of this Agreement is held invalid under
any applicable law or court order, the invalidity will not affect any other
provisions of this Agreement that can be given effect without the invalid
provision. Further, all terms and conditions of this Agreement will be deemed
enforceable to the fullest extent permissible under applicable law, and, when
necessary, the court is requested to reform any and all terms or conditions to
give them such effect.

 

 

18.14

          No Waiver. No failure by a Party to take action on account of any
default or breach of this Agreement by the other party will constitute a waiver
of that default or breach, or of the performance required of the other Party
under this Agreement

 

 

18.15

         Dispute Escalation. If there is a dispute between the Parties relating
to the Service or any other aspect of this Agreement, the Parties will each
designate one or more representatives to meet and use good faith efforts to
attempt to resolve the dispute prior to filing a legal action. If the
representatives are unable to resolve the dispute within thirty (30) days after
the date of written notice of the dispute from one Party to the other, then the
Parties will escalate the dispute to the vice president level on each side. If
the vice presidents are unable to resolve the dispute within thirty (30) days
after the date of escalation, then either Party may file a legal action in
accordance with Section 18.1. Notwithstanding the foregoing, nothing in this
Agreement will prevent either Party from or require either Party to delay the
filing of any claim for injunctive relief.

 

 

18.16

         Governing Law and Venue. This Agreement, and all Actions (whether in
contract, tort or statute) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
shall be governed by, and enforced in accordance with, the Laws of the State of
New York, including its statutes of limitations, without giving effect to any
borrowing statute or applicable principles of conflicts of law to the extent
that the application of the laws (including statutes of limitation) of another
jurisdiction (whether of the State of New York or any other jurisdiction) would
be required thereby.

 

 

18.17

           Attorney’s Fees and Costs. The prevailing party in any dispute under
this Agreement will be entitled to recover its costs, including reasonable
attorneys’ fees.

 

 

18.18

           No Third Party Beneficiaries. This Agreement is for the sole benefit
of the parties and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or will confer upon any other Person
any legal or equitable right, benefit, or remedy of any nature whatsoever, under
or by reason of this Agreement.

 

 

18.19

          Construction.

 

33

--------------------------------------------------------------------------------

 

 

 

18.19.1

Interpretation. This Agreement will be interpreted according to the plain
meaning of its terms without any presumption that it should be construed in
favor of or against either party. Any list of examples following followed by
“including” or “e.g.” is illustrative and not exhaustive, unless qualified by
terms like “only” or “solely.” All references (e.g., to sections, parties,
terms, and Schedules) are to the sections of, parties to, terms of, and
Schedules to this Agreement, unless stated otherwise. All captions are intended
solely for the parties’ convenience, and none will affect the meaning of any
provision. The words “herein,” “hereof,” and words of similar meaning refer to
this Agreement as a whole, including its Schedules. All references to “days”
refer to calendar days, unless otherwise expressly set forth in this Agreement.

 

 

18.19.2

Severability. If any term or provision of this Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability will not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal, or unenforceable, the parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

 

18.19.3

No Waiver. No waiver by any party of any of the provisions hereof will be
effective unless explicitly set forth in writing and signed by the waiving
party. Except as otherwise set forth in this Agreement, no failure to exercise,
or delay in exercising, any rights, remedy, power, or privilege arising from
this Agreement will operate or be construed as a waiver thereof; nor will any
single or partial exercise of any right, remedy, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power, or privilege.

 

 

18.20

            Entire Agreement. This Agreement, including, for clarity and without
limitation, the recitals hereto and any and all Order Forms , amendments,
attachments, schedules, addenda and/or exhibits to this Agreement or any such
Order Form(s), set forth the entire, final and complete understanding between
the Parties relevant to the subject matter of this Agreement, and supersede and
replace all previous understandings or agreements, written, oral or implied,
relevant to the subject matter of this Agreement made or existing before the
Effective Date. The terms and conditions of this Agreement will apply to all
work performed and Services rendered by MVNE SP during the Term. Any terms
and/or conditions in MVNE SP’s quotation forms, sales forms, acknowledgements,
invoices, click-through agreements, referenced hyperlinks, communications or the
like that are inconsistent with the provisions of this Agreement are of no force
or effect. Except as expressly provided by this Agreement, no Order Form, Change
Request, waiver or modification of any of the terms or conditions of this
Agreement will be effective or binding on either Party unless in writing and
signed by the Authorized Representatives of each Party. This Agreement may be
executed by facsimile or electronic acceptance (in the manner specified by DISH)
in two (2) or more counterparts, each of which will be deemed an original, but
all of which together will constitute one and the same instrument.

 

 

18.21

         Conflicting Terms. The Parties agree that in the event of any
conflicting terms or conditions between this MSA, any attachment hereto or any
Order Form, except as expressly set forth in a writing executed by both Parties,
the terms and conditions set forth in this MSA shall control.

 

34

--------------------------------------------------------------------------------

 

 

 

18.22

         Consultation with Counsel. DISH and MVNE SP acknowledge that both
parties have had the opportunity to review this Agreement, have negotiated its
terms, and have had the opportunity to obtain independent legal counsel for
advice regarding all terms. Neither party has relied upon any representation
made by the other party regarding the meaning or effect of any of the provisions
of this Agreement.

 

 

18.23

        Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. The parties agree that any
facsimile copy of a signed counterpart of this Agreement will be treated the
same as a signed original of this Agreement. Signatures by facsimile and
electronically scanned signatures shall be effective as original signatures of
this Agreement.

 

 

18.24

         Signing Authority. Each person signing below hereby warrants and
represents that he or she has full authority to execute this Agreement for the
party on whose behalf he or she is signing.

 

35

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION

EXECUTED as of the dates set forth below.

 

  Ting, Inc.                 By:     Its:                 Signature Date:      
          DISH Wireless L.L.C.                 By:     Its:                
Signature Date:  

 

36

--------------------------------------------------------------------------------

 

 

Attachment(s)

 

 

Schedule A – Scope of Work

Schedule B – SLA

Schedule C – Pricing Schedule

Schedule D – [RESERVED]

Schedule E – Change Request

Schedule F – Escrow Agreement

Schedule G – Sample Order Form

Schedule H – Federal Universal Service Fund Certification

Schedule I – Information Security Requirements

Schedule J – [RESERVED]

Schedule K – Knowledge

Schedule L – Approved Subcontractors

Schedule M – Underlying Carrier Suspension Authorization

Schedule N – [RESERVED]

 

 

37

--------------------------------------------------------------------------------

 

 

Schedules and Exhibits to the agreement have been omitted pursuance to Item
601(b)(2) of Regulation S-K. The Company undertakes to furnish supplementary
copies of any of the omitted schedules upon request by the SEC.

 

 

38